Exhibit 10.2 

 

 



 

 

 

 

 

 

 

 

 

BACKSTOP COMMITMENT AGREEMENT 





 

AMONG

 

BONANZA CREEK ENERGY, INC.

 

AND

 

THE COMMITMENT PARTIES PARTY HERETO

 

Dated as of December 23, 2016

 

 

 

 

 

 

 

 

 



TABLE OF CONTENTS

 

 

Page

 





Article I DEFINITIONS 2 Section 1.1   Definitions 2 Section 1.2   Construction
14 Article II BACKSTOP COMMITMENT 15 Section 2.1   The Rights Offering;
Subscription Rights 15 Section 2.2   The Backstop Commitment 15 Section
2.3   Commitment Party Default 16 Section 2.4   Escrow Account Funding 17
Section 2.5   Closing 17 Section 2.6   Designation and Assignment Rights 18
Article III BACKSTOP COMMITMENT PREMIUM AND EXPENSE REIMBURSEMENT 19 Section
3.1   Premium Payable by the Company 19 Section 3.2   Payment of Premium 20
Section 3.3   Expense Reimbursement 20 Article IV REPRESENTATIONS AND WARRANTIES
OF THE COMPANY 21 Section 4.1   Organization and Qualification 21 Section
4.2   Corporate Power and Authority 22 Section 4.3   Execution and Delivery;
Enforceability 22 Section 4.4   Authorized and Issued Capital Stock 23 Section
4.5   Issuance 24 Section 4.6   No Conflict 24 Section 4.7   Consents and
Approvals 24 Section 4.8   Arm’s-Length 25

 

i 





 



TABLE OF CONTENTS (cont’d)

 

Page

 





Section 4.9   Financial Statements 25 Section 4.10   Company SEC Documents and
Disclosure Statement 25 Section 4.11   Absence of Certain Changes 26 Section
4.12   No Violation; Compliance with Laws 26 Section 4.13   Legal Proceedings 26
Section 4.14   Labor Relations 26 Section 4.15   Intellectual Property 26
Section 4.16   Title to Real and Personal Property 27 Section 4.17   No
Undisclosed Relationships 27 Section 4.18   Licenses and Permits 28 Section
4.19   Environmental 28 Section 4.20   Tax Returns 29 Section 4.21   Employee
Benefit Plans 29 Section 4.22   Internal Control Over Financial Reporting 30
Section 4.23   Disclosure Controls and Procedures 31 Section 4.24   Material
Contracts 31 Section 4.25   No Unlawful Payments 31 Section 4.26   Compliance
with Anti-Money Laundering Laws 31 Section 4.27   No Broker’s Fees 32 Section
4.28   Takeover Statutes 32 Section 4.29   Investment Company Act 32 Section
4.30   Insurance 32 Section 4.31   Alternative Transactions 32 Section
4.32   Reserve Engineers 32

 

 

ii 



 

TABLE OF CONTENTS (cont’d)

 

Page

 



Section 4.33   Reserve Reports 33 Article V REPRESENTATIONS AND WARRANTIES OF
THE COMMITMENT PARTIES 33 Section 5.1   Incorporation 33 Section 5.2   Corporate
Power and Authority 33 Section 5.3   Execution and Delivery 34 Section 5.4   No
Conflict 34 Section 5.5   Consents and Approvals 34 Section 5.6   Offering 34
Section 5.7   Purchasing Intent 35 Section 5.8   Sophistication; Investigation
35 Section 5.9   No Broker’s Fees 35 Section 5.10   Note Claims 35 Section
5.11   Arm’s-Length 36 Article VI ADDITIONAL COVENANTS 36 Section 6.1   Orders
Generally 36 Section 6.2   Conduct of Business 37 Section 6.3   Access to
Information; Confidentiality 37 Section 6.4   Financial Information 39 Section
6.5   Commercially Reasonable Efforts 39 Section 6.6   Reorganized Company
Corporate Documents 40 Section 6.7   Blue Sky 40 Section 6.8   DTC Eligibility
40 Section 6.9   Use of Proceeds 41 Section 6.10   Share Legend 41

 

 

iii 



 

TABLE OF CONTENTS (cont’d)

 

Page

 

Section 6.11   Antitrust Approval 41 Section 6.12   Alternative Transactions 42
Article VII CONDITIONS TO THE OBLIGATIONS OF THE PARTIES 43 Section
7.1   Conditions to the Obligations of the Commitment Parties 43 Section
7.2   Waiver of Conditions to Obligations of Commitment Parties 45 Section
7.3   Conditions to the Obligations of the Debtors 45 Article VIII
INDEMNIFICATION AND CONTRIBUTION 46 Section 8.1   Indemnification Obligations 46
Section 8.2   Indemnification Procedure 47 Section 8.3   Settlement of
Indemnified Claims 48 Section 8.4   Contribution 48 Section 8.5   Treatment of
Indemnification Payments 49 Section 8.6   No Survival 49 Article IX TERMINATION
49 Section 9.1   Consensual Termination 49 Section 9.2   Automatic Termination
49 Section 9.3   Termination by the Company 51 Section 9.4   Effect of
Termination 52 Article X GENERAL PROVISIONS 53 Section 10.1   Notices 53 Section
10.2   Assignment; Third Party Beneficiaries 54 Section 10.3   Prior
Negotiations; Entire Agreement 54 Section 10.4   Governing Law; Venue 55 Section
10.5   Waiver of Jury Trial 55

 

 

iv 



 

TABLE OF CONTENTS (cont’d)

 

Page

 



Section 10.6   Counterparts 55 Section 10.7   Waivers and Amendments; Rights
Cumulative; Consent 56 Section 10.8   Headings 56 Section 10.9   Specific
Performance 56 Section 10.10   Damages 56 Section 10.11   No Reliance 56 Section
10.12   Publicity 57 Section 10.13   Settlement Discussions 57 Section
10.14   No Recourse 57



 

SCHEDULES

 



Schedule 1 Backstop Commitment Percentages Schedule 2 Note Claims Schedule 3
Consents

  

EXHIBITS

 



Exhibit A Form of Rights Offering Procedures

 

 

v 



 

 

BACKSTOP COMMITMENT AGREEMENT

 

THIS BACKSTOP COMMITMENT AGREEMENT (this “Agreement”), dated as of December 23,
2016, 2016 is made by and among Bonanza Creek Energy, Inc., a Delaware
corporation and the ultimate parent of each of the other Debtors (as the debtor
in possession and a reorganized debtor, as applicable, the “Company”), on behalf
of itself and the other Debtors, on the one hand, and the parties set forth on
Schedule 1 hereto (each referred to herein, individually, as a “Commitment
Party” and, collectively, as the “Commitment Parties”), on the other hand. The
Company and each Commitment Party is referred to herein, individually, as a
“Party” and, collectively, as the “Parties”. Capitalized terms that are used but
not otherwise defined in this Agreement shall have the meanings given to them in
‎Section 1.1 hereof or, if not defined therein, shall have the meaning given to
them in the Plan.

 

RECITALS

 

WHEREAS, the Debtors and the Commitment Parties have entered into a
Restructuring Support Agreement, dated as of December 23, 2016 (such agreement,
including all the exhibits thereto, as may be amended, supplemented or otherwise
modified from time to time, the “Restructuring Support Agreement”), which
provides for the restructuring of the Debtors’ capital structure and financial
obligations pursuant to a “prepackaged” plan of reorganization attached as
Exhibit A thereto to be filed in jointly administered cases (the “Chapter 11
Cases”) under chapter 11 of title 11 of the United States Code, 11 U.S.C. §§
101, et seq. (the “Bankruptcy Code”), in the United States Bankruptcy Court for
the District of Delaware (the “Bankruptcy Court”) (the date of such filings
being referred to herein as the “Petition Date”).

 

WHEREAS, prior to commencing the Chapter 11 Cases, the Debtors shall launch a
solicitation of votes approving the Plan from its creditors entitled to vote
thereon.

 

WHEREAS, the Debtors plan to file with the Bankruptcy Court, in accordance with
the terms of the Restructuring Support Agreement, a motion seeking entry of (a)
the Approval Order and (b) the Confirmation Order.

 

WHEREAS, pursuant to the Plan and this Agreement, and in accordance with the
Rights Offering Procedures, the Company will conduct a rights offering for the
Rights Offering Shares in the Rights Offering Amount at an aggregate purchase
price of $200,000,000 and at the Per Share Purchase Price.

 

WHEREAS, subject to the terms and conditions contained in this Agreement, each
Commitment Party has agreed to purchase (on a several and not joint basis) its
Backstop Commitment Percentage of the Unsubscribed Shares, if any.

 

NOW, THEREFORE, in consideration of the mutual promises, agreements,
representations, warranties and covenants contained herein, each of the Parties
hereby agrees as follows:

 

1

 

Article I

DEFINITIONS

 

Section 1.1 Definitions. Except as otherwise expressly provided in this
Agreement, whenever used in this Agreement (including any Exhibits and Schedules
hereto), the following terms shall have the respective meanings specified
therefor below or in the Plan, as applicable:

 

“5¾% Senior Notes” means those certain 5¾% senior notes due 2023 issued in the
aggregate principal amount of $300,000,000 pursuant to the 5¾% Senior Notes
Indenture.

 

“5¾% Senior Notes Indenture” means that certain indenture, dated as of July 18,
2014, by and among Bonanza Creek and Delaware Trust Company, as trustee (as
successor to Wells Fargo Bank, National Association), as the same may be
amended, supplemented, revised or modified from time to time.

 

“6¾% Senior Notes” means those certain 6¾% senior notes due 2021 issued in the
aggregate principal amount of $500,000,000 pursuant to the 6¾% Senior Notes
Indenture.

 

“6¾% Senior Notes Indenture” means that certain indenture, dated as of April 9,
2013, by and among Bonanza Creek, each of the guarantors party thereto, and
Delaware Trust Company, as trustee (as successor to Wells Fargo Bank, National
Association), as the same may be amended, supplemented, revised or modified from
time to time.

 

“Ad Hoc Committee” means that certain ad hoc committee of Noteholders (including
any Ultimate Purchaser(s) to which any member thereof or any of its Affiliates
has transferred all or a portion of its Backstop Commitment pursuant to Section
2.6(b)) represented by Kirkland & Ellis LLP.

 

“Affiliate” means, with respect to any Person, any other Person that, directly
or indirectly, Controls or is Controlled by or is under common Control with such
Person, and shall include, the meaning set forth in section 101(2) of the
Bankruptcy Code. “Affiliated” has a correlative meaning.

 

“Affiliated Fund” means any investment fund the primary investment advisor to
which is such Commitment Party or an Affiliate thereof.

 

“Aggregate New Common Shares” means the total number of shares of New Common
Stock of the Reorganized Company outstanding as of the Closing Date (without
giving effect to the New Common Stock issued or issuable under the Rights
Offering or in respect of the Commitment Premium or in respect of the new
management incentive plan adopted in accordance with the Restructuring Term
Sheet).

 

“Agreement” has the meaning set forth in the Preamble.

 

“Alternative Transaction” means any dissolution, winding up, liquidation,
reorganization, assignment for the benefit of creditors, merger, transaction,
consolidation,

 

2

 

business combination, joint venture, partnership sale of assets, financing (debt
or equity), refinancing, or restructuring of the Company, other than the
Restructuring Transactions (each, an “Alternative Transaction”); provided that
any refinancing of the Company’s RBL Credit Facility (as defined in the Plan) in
connection with the Restructuring shall not constitute an Alternative
Transaction.

 

“Amended RBL Credit Agreement” means, collectively, (a) the Exit Amended RBL
Facility Documents (as defined in the Plan); (b) any loan, security and other
documents and filings, in each case related to the Term Loan (as defined in the
Plan); and (c) any loan, security and other documents and filings, in each case
related to the treatment RBL Lenders that reject the Plan are entitled to under
section 1129(b)(2)(A) of the Bankruptcy Code.

 

“Anti-Money Laundering Laws” has the meaning set forth in ‎Section 4.26.

 

“Antitrust Authorities” means the United States Federal Trade Commission, the
Antitrust Division of the United States Department of Justice, the attorneys
general of the several states of the United States and any other Governmental
Entity having jurisdiction pursuant to the Antitrust Laws, and “Antitrust
Authority” means any of them.

 

“Antitrust Laws” means the Sherman Act, the Clayton Act, the HSR Act, the
Federal Trade Commission Act, and any other Law governing agreements in
restraint of trade, monopolization, pre-merger notification, the lessening of
competition through merger or acquisition or anti-competitive conduct, and any
foreign investment Laws.

 

“Applicable Consent” has the meaning set forth in ‎Section 4.7.

 

“Approval Order” means an Order of the Bankruptcy Court, approving, among other
things, (a) the Debtors’ assumption of this Agreement pursuant to section 365 of
the Bankruptcy Code and (b) the Rights Offering Procedures and Related Forms.

 

“Available Shares” means the Unsubscribed Shares that any Commitment Party fails
to purchase as a result of a Commitment Party Default by such Commitment Party.

 

“Backstop Commitment” has the meaning set forth in ‎Section 2.2.

 

“Backstop Commitment Percentage” means, with respect to any Commitment Party,
such Commitment Party’s percentage of the Backstop Commitment as set forth
opposite such Commitment Party’s name under the column titled “Backstop
Commitment Percentage” on Schedule 1 (as it may be amended, supplemented or
otherwise modified from time to time in accordance with this Agreement). Any
reference to “Backstop Commitment Percentage” in this Agreement means the
Backstop Commitment Percentage in effect at the time of the relevant
determination.

 

“Bankruptcy Code” has the meaning set forth in the Recitals.

 

“Bankruptcy Court” has the meaning set forth in the Recitals.

 

3

 

“Bankruptcy Rules” means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of
the United States Code, 28 U.S.C. § 2075, as applicable to the Chapter 11 Cases
and the general, local, and chambers rules of the Bankruptcy Court.

 

“BCA Approval Obligations” means the obligations of the Company and the other
Debtors under this Agreement and the Approval Order.

 

“Business Day” means any day, other than a Saturday, Sunday or legal holiday, as
defined in Bankruptcy Rule 9006(a).

 

“Buy-In Equity Plan Value” means $421,000,000.

 

“Bylaws” means the amended and restated bylaws of the Company as of the Closing
Date, as set forth in the Plan Supplement and in form and substance reasonably
satisfactory to the Requisite Commitment Parties and the Company.

 

“Certificate of Incorporation” means the amended and restated certificate of
incorporation of the Company as of the Closing Date, as set forth in the Plan
Supplement and in form and substance reasonably satisfactory to the Requisite
Commitment Parties and the Company.

 

“Chapter 11 Cases” has the meaning set forth in the Recitals.

 

“Claim” has the meaning set forth in section 101(5) of the Bankruptcy Code.

 

“Closing” has the meaning set forth in ‎Section 2.5(a).

 

“Closing Date” has the meaning set forth in ‎Section 2.5(a).

 

“Code” means the Internal Revenue Code of 1986.

 

“Commitment Party” has the meaning set forth in the Preamble.

 

“Commitment Party Default” means the failure by any Commitment Party to
(a) deliver and pay the aggregate Per Share Purchase Price for such Commitment
Party’s Backstop Commitment Percentage of any Unsubscribed Shares by the Escrow
Account Funding Date in accordance with ‎Section 2.4(b) or (b) fully exercise
all Subscription Rights that are issued to it pursuant to the Rights Offering
and duly purchase all Rights Offering Shares issuable to it pursuant to such
exercise, in accordance with the Rights Offering Procedures and the Plan.

 

“Commitment Party Replacement” has the meaning set forth in ‎Section 2.3(a).

 

“Commitment Party Replacement Period” has the meaning set forth in ‎Section
2.3(a).

 

“Commitment Premium” has the meaning set forth in ‎Section 3.1.

 

4

 

“Commitment Premium Settlement Percentage” means the percentage determined by
multiplying (a) 100% by (b) the quotient determined by dividing (i) the
Commitment Premium by (ii) the Buy-In Equity Plan Value.

 

“Company” has the meaning set forth in the Preamble.

 

“Company Disclosure Schedules” means the disclosure schedules delivered by the
Company to the Commitment Parties on the date of this Agreement.

 

“Company Plan” means any employee pension benefit plan, as such term is defined
in Section 3(2) of ERISA, (other than a Multiemployer Plan), subject to the
provisions of Title IV of ERISA or Section 412 or 430 of the Code or Section 302
of ERISA, and (i) sponsored or maintained (at the time of determination or at
any time within the six years prior thereto) by the Company or any of its
Subsidiaries or any ERISA Affiliate, or with respect to which any such entity
has any liability or obligation or (ii) in respect of which the Company or any
of its Subsidiaries or any ERISA Affiliate is (or, if such plan were terminated,
would under Section 4069 of ERISA be deemed to be) an “employer” as defined in
Section 3(5) of ERISA.

 

“Company SEC Documents” means all of the reports, schedules, forms, statements
and other documents (including exhibits and other information incorporated
therein) filed with the SEC by the Company.

 

“Confirmation Date” means the date on which the Bankruptcy Court enters the
Confirmation Order on the docket of the Chapter 11 Cases within the meaning of
Bankruptcy Rules 5003 and 9021.

 

“Confirmation Order” means a Final Order of the Bankruptcy Court confirming the
Plan pursuant to section 1129 of the Bankruptcy Code.

 

“Consenting Noteholders” means each Noteholder that is party to the
Restructuring Support Agreement, solely in its capacity as such.

 

“Contract” means any agreement, contract or instrument, including any loan,
note, bond, mortgage, indenture, guarantee, deed of trust, license, franchise,
commitment, lease, franchise agreement, letter of intent, memorandum of
understanding or other obligation, and any amendments thereto, whether written
or oral, but excluding the Plan.

 

“Debtors” means, collectively, each of the following, as the debtors in
possession and reorganized debtors, as applicable: Bonanza Creek Energy, Inc.;
Bonanza Creek Energy Operating Company, LLC; Bonanza Creek Energy Resources,
LLC; Bonanza Creek Energy Upstream, LLC; Bonanza Creek Energy Midstream, LLC;
Holmes Eastern Company, LLC; and Rocky Mountain Infrastructure, LLC.

 

“Defaulting Commitment Party” means in respect of a Commitment Party Default
that is continuing, the applicable defaulting Commitment Party.

 

“Definitive Documentation” means the definitive documents and agreements
governing the Restructuring Transactions as set forth in the Restructuring
Support Agreement.

 

5

 

“Disclosure Statement” means the disclosure statement relating to the Plan,
including all exhibits, appendices and schedules thereto, as amended,
supplemented or modified from time to time.

 

“Effective Date” means the date that is the first Business Day after the
Confirmation Date on which all conditions precedent to the occurrence of the
Effective Date set forth in Section 12.2 of the Plan have been satisfied or
waived in accordance with Section 12.3 of the Plan.

 

“Environmental Laws” has the meaning set forth in Section 4.19.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company or any of its Subsidiaries, is, or at any
relevant time during the past six years was, treated as a single employer under
any provision of Section 414 of the Code.

 

“ERISA Event” means (a) any Reportable Event or the requirements of Section
4043(b) of ERISA apply with respect to a Company Plan; (b) any failure by any
Company Plan to satisfy the minimum funding standards (within the meaning of
Section 412 of the Code or Section 302 of ERISA) applicable to such Company
Plan, whether or not waived; (c) the filing pursuant to Section 412(c) of the
Code or Section 302(c) of ERISA of an application for a waiver of the minimum
funding standard with respect to any Company Plan, the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Company Plan or the failure to make any required contribution to a
Multiemployer Plan; (d) the incurrence by the Company or any of its Subsidiaries
or any ERISA Affiliate of any liability under Title IV of ERISA with respect to
the termination of any Company Plan, including the imposition of any Lien in
favor of the PBGC or any Company Plan or Multiemployer Plan; (e) a determination
that any Company Plan is, or is expected to be, in “at-risk” status (within the
meaning of Section 303 of ERISA or Section 430 of the Code); (f) the receipt by
the Company or any of its Subsidiaries or any ERISA Affiliate from the PBGC or a
plan administrator of any notice relating to an intention to terminate any
Company Plan or to appoint a trustee to administer any Company Plan under
Section 4042 of ERISA; (g) the incurrence by the Company or any of its
Subsidiaries or any ERISA Affiliate of any liability with respect to the
withdrawal or partial withdrawal from any Company Plan or Multiemployer Plan;
(h) the receipt by the Company or any of its Subsidiaries or any ERISA Affiliate
of any notice, or the receipt by any Multiemployer Plan from the Company or any
of its Subsidiaries or any ERISA Affiliate of any notice, concerning the
impending imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, “insolvent” (within the meaning of
Section 4245 of ERISA), or in “endangered” or “critical status” (within the
meaning of Section 305 of ERISA or Section 432 of the Code); (i) the conditions
for imposition of a Lien under Section 303(k) of ERISA or Section 430(k) of the
Code shall have been met with respect to any Company Plan; (j) the adoption of
an amendment to a Company Plan requiring the provision of security to such
Company Plan pursuant to Section 307 of ERISA; or (k) receipt from the IRS of
notice of the failure of any Company Plan (or any other employee benefit plan
intended to be qualified under Section 401(a) of the Code) to qualify under
Section 401(a) of the Code, or the failure of any trust forming part of any
Company Plan to qualify for exemption from taxation under Section 501(a) of the
Code.

 

6

 

“Escrow Account” has the meaning set forth in Section 2.4(a).

 

“Escrow Account Funding Date” has the meaning set forth in Section 2.4(b).

 

“Event” means any event, development, occurrence, circumstance, effect,
condition, result, state of facts or change.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Expense Reimbursement” has the meaning set forth in ‎Section 3.3(a).

 

“Filing Party” has the meaning set forth in ‎Section 6.11(b).

 

“Final Order” means, as applicable, an Order of the Bankruptcy Court or other
court of competent jurisdiction with respect to the relevant subject matter that
has not been reversed, stayed, modified, or amended, and as to which the time to
appeal or seek certiorari has expired and no appeal or petition for certiorari
has been timely taken, or as to which any appeal that has been taken or any
petition for certiorari that has been or may be filed has been resolved by the
highest court to which the Order could be appealed or from which certiorari
could be sought or the new trial, reargument, or rehearing shall have been
denied, resulted in no modification of such Order, or has otherwise been
dismissed with prejudice.

 

“Financial Reports” has the meaning set forth in ‎Section 6.4(a).

 

“Financial Statements” has the meaning set forth in ‎Section 4.9.

 

“Funding Notice” has the meaning set forth in the Subscription Agreement.

 

“GAAP” has the meaning set forth in ‎Section 4.9.

 

“Governmental Entity” has the meaning set forth in section 101(27) of the
Bankruptcy Code.

 

“Hazardous Materials” means all pollutants, contaminants, wastes, chemicals and
hazardous materials, substances and constituents, including explosive or
radioactive substances or petroleum or petroleum distillates, asbestos or
asbestos containing materials, polychlorinated biphenyls or radon gas, of any
nature, in each case subject to regulation or which can give rise to liability
under any Environmental Law.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976.

 

“Indemnified Claim” has the meaning set forth in ‎Section 8.2.

 

“Indemnified Person” has the meaning set forth in ‎Section 8.1.

 

“Indemnifying Party” has the meaning set forth in ‎Section 8.1.

 

“Indentures” means the 5¾% Senior Notes Indenture and the 6¾% Senior Notes
Indenture.

 

7

 

“Intellectual Property Rights” has the meaning set forth in ‎Section 4.15.

 

“IRS” means the United States Internal Revenue Service.

 

“Joint Filing Party” has the meaning set forth in ‎Section 6.11(c).

 

“Knowledge of the Company” means the actual knowledge, after reasonable inquiry
of their direct reports, of the chief executive officer, president, senior vice
president, finance and planning, the general counsel, and the vice president and
chief accounting officer of the Company. As used herein, “actual knowledge”
means information that is personally known by the listed individual(s).

 

“Law” means any law (statutory or common), statute, regulation, rule, code or
ordinance enacted, adopted, issued or promulgated by any Governmental Entity.

 

“Legal Proceedings” has the meaning set forth in ‎Section 4.13.

 

“Legend” has the meaning set forth in ‎Section 6.10.

 

“Lien” means any lien, adverse claim, charge, option, right of first refusal,
servitude, security interest, mortgage, pledge, deed of trust, easement,
encumbrance, restriction on transfer, conditional sale or other title retention
agreement, defect in title, lien or judicial lien as defined in sections 101(36)
and (37) of the Bankruptcy Code or other restrictions of a similar kind.

 

“Losses” has the meaning set forth in ‎Section 8.1.

 

“Material Adverse Effect” means any Event, which individually, or together with
all other Events, has had or would reasonably be expected to have a material and
adverse effect on (a) the business, assets, liabilities, finances, properties,
results of operations or condition (financial or otherwise) of the Company and
its Subsidiaries, taken as a whole, or (b) the ability of the Company and its
Subsidiaries, taken as a whole, to perform their obligations under, or to
consummate the transactions contemplated by, the Transaction Agreements,
including the Rights Offering, in each case, except to the extent such Event
results from, arises out of, or is attributable to, the following (either alone
or in combination): (i) any change after the date hereof in global, national or
regional political conditions (including hostilities, acts of war, sabotage,
terrorism or military actions, or any escalation or material worsening of any
such hostilities, acts of war, sabotage, terrorism or military actions existing
or underway) or in the general business, market, financial or economic
conditions affecting the industries, regions and markets in which the Company
and its Subsidiaries operate, including any change in the United States or
applicable foreign economies or securities, commodities or financial markets, or
force majeure events or “acts of God”; (ii) any changes after the date hereof in
applicable Law or GAAP, or in the interpretation or enforcement thereof;
(iii) the execution, announcement or performance of this Agreement or the other
Transaction Agreements or the transactions contemplated hereby or thereby
(including any act or omission of the Company or its Subsidiaries expressly
required or prohibited, as applicable, by this Agreement or consented to or
required by the Requisite Commitment Parties in writing); (iv) changes in the
market price or trading volume of the claims or equity or debt securities of the
Company or any of its

 

8

 

Subsidiaries (but not the underlying facts giving rise to such changes unless
such facts are otherwise excluded pursuant to the clauses contained in this
definition); (v) the departure of officers or directors of the Company or any of
its Subsidiaries (but not the underlying facts giving rise to such departure
unless such facts are otherwise excluded pursuant to the clauses contained in
this definition); (vi) the filing or pendency of the Chapter 11 Cases or actions
taken in connection with the Chapter 11 Cases that are directed by the
Bankruptcy Court and made in compliance with the Bankruptcy Code; (vii)
declarations of national emergencies or natural disasters; (viii) the effect of
any action taken by Commitment Parties or their Affiliates with respect to the
Debtors (including through such Persons’ participation in the Chapter 11 Cases);
(ix) any matters expressly disclosed in the Disclosure Statement or the Company
Disclosure Schedules as delivered on the date hereof; or (x) the occurrence of a
Commitment Party Default; provided, that the exceptions set forth in clauses (i)
and (ii) shall not apply to the extent that such Event is disproportionately
adverse to the Company and its Subsidiaries, taken as a whole, as compared to
other companies in the industries in which the Company and its Subsidiaries
operate.

 

“Material Contracts” means (a) all “plans of acquisition, reorganization,
arrangement, liquidation or succession” and “material contracts” (as such terms
are defined in Items 601(b)(2) and 601(b)(10) of Regulation S-K under the
Exchange Act) to which the Company or any of its Subsidiaries is a party, (b)
any Contracts to which the Company or any of its Subsidiaries is a party that is
likely to reasonably involve consideration of more than $5,000,000, in the
aggregate, over a twelve-month period, and (c) the Contracts described in
Section 1.1 of the Company Disclosure Schedules.

 

“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which the Company or any of its Subsidiaries or any ERISA Affiliate
is making or accruing an obligation to make contributions, has within any of the
preceding six plan years made or accrued an obligation to make contributions, or
each such plan with respect to which any such entity has any liability or
obligation.

 

“New Common Stock” means the common stock of the Reorganized Company.

 

“Note Claims” means all claims against the Debtors arising on account of the
Indentures and the Notes.

 

“Noteholders” means all holders of the Notes.

 

“Notes” means the 5¾% Senior Notes and the 6¾% Senior Notes, in each case issued
pursuant to the applicable Indenture.

 

“Order” means any judgment, order, award, injunction, writ, permit, license or
decree of any Governmental Entity or arbitrator of applicable jurisdiction.

 

“Outside Date” has the meaning set forth in ‎Section 9.2(a).

 

“Party” has the meaning set forth in the Preamble.

 

“PBGC” means the Pension Benefit Guaranty Corporation established pursuant to
Section 4002 of ERISA, or any successor thereto.

 

9

 

“Per Share Purchase Price” means (a) the Buy-In Equity Plan Value divided by (b)
the sum of (i) the Aggregate New Common Shares, (ii) the shares of New Common
Stock issued in satisfaction of the Commitment Premium and (iii) the Rights
Offering Shares.

 

“Permitted Liens” means (a) Liens for Taxes that (i) are not yet delinquent or
(ii) are being contested in good faith by appropriate proceedings and for which
adequate reserves have been made with respect thereto; (b) landlord’s,
operator’s, vendors’, carriers’, warehousemen’s, mechanics’, materialmen’s,
repairmen’s and other similar Liens for labor, materials or supplies or other
like Liens arising by operation of law in the ordinary course of business
provided with respect to any Real Property or personal property incurred in the
ordinary course of business consistent with past practice and as otherwise not
prohibited under this Agreement, for amounts that (i) in the case of Liens
arising prior to the date hereof, are not more than sixty (60) days delinquent,
(ii) in the case of Liens arising after the date hereof, which are not
delinquent and (in the case of both clauses (i) and (ii)) that do not materially
detract from the value of, or materially impair the use of, any of the Real
Property or personal property of any of the Debtors, or, (iii) if for amounts
that do materially detract from the value of, or materially impair the use of,
any of the Real Property or personal property of any of the Debtors, if such
Lien is being contested in good faith by appropriate proceedings and for which
adequate reserves have been made with respect thereto; (c) zoning, building
codes and other land use Laws regulating the use or occupancy of any Real
Property or the activities conducted thereon that are imposed by any
Governmental Entity having jurisdiction over such Real Property; provided, that
no such zoning, building codes and other land use Laws prohibit the use or
occupancy of such Real Property; (d) easements, covenants, conditions, minor
encroachments, restrictions on transfer and other similar matters affecting
title to any Real Property (including any title retention agreement) and other
title defects and encumbrances that do not or would not materially impair the
ownership, use or occupancy of such Real Property or the operation of the
Debtors’ business; (e) Liens granted under any Contracts (including joint
operating agreements, oil and gas leases, farmout agreements, joint development
agreements, transportation agreements, marketing agreements, seismic licenses
and other similar operational oil and gas agreements), in each case, to the
extent the same are ordinary and customary in the oil and gas business and do
not or would not materially impair the ownership, use or occupancy of any Real
Property or the operation of the Debtors’ business and which are for claims (i)
in the case of such Liens arising prior to the date hereof, not more than sixty
(60) days delinquent, (ii) in the case of such Liens arising after the date
hereof, not delinquent, or (iii) if such claim does materially impair such
ownership, use, occupancy or operation, are being contested in good faith by
appropriate proceedings and for which adequate reserves have been made with
respect thereto; (f) from and after the occurrence of the Effective Date, Liens
granted in connection with the Amended RBL Credit Agreement; (g) mortgages on a
lessor’s interest in a lease or sublease; provided that no foreclosure
proceedings have been duly filed (unless, in such case, such mortgage has been
subordinated to the applicable lease); and (h) Liens that, pursuant to the Plan
and the Confirmation Order, will be discharged and released on the Effective
Date.

 

“Person” means an individual, firm, corporation (including any non-profit
corporation), partnership, limited liability company, joint venture, associate,
trust, Governmental Entity or other entity or organization.

 

10

 

“Petition Date” means the date on which each of the Debtors filed their
petitions for relief commencing the Chapter 11 Cases.

 

“Plan” means the Debtors’ joint pre-packaged plan of reorganization to be filed
in connection with the Chapter 11 Cases in the form attached as Exhibit A to the
Restructuring Support Agreement and to be approved by the Confirmation Order,
including the Plan Supplement and all exhibits, supplements, appendices and
schedules thereto, in form and substance reasonably satisfactory to each of the
Requisite Commitment Parties and the Company, as may be amended, supplemented,
or modified from time to time in accordance with its terms and with the
Restructuring Support Agreement and in a manner that is reasonably acceptable to
the Requisite Commitment Parties and the Company.

 

“Plan Supplement” has the meaning set forth in the Plan.

 

“Pre-Closing Period” has the meaning set forth in ‎Section 6.2.

 

“RBL Agent” means KeyBank National Association, or any successor thereto, as
administrative agent under the RBL Credit Agreement, solely in its capacity as
such.

 

“RBL Credit Agreement” means that certain Credit Agreement, dated as of March
29, 2011, as amended, restated, modified, supplemented, or replaced from time to
time prior to the Petition Date, by and among Bonanza Creek Energy, Inc., as
borrower, KeyBank National Association, as Administrative Agent, and the RBL
Lenders.

 

“RBL Lenders” means the lenders party to the RBL Credit Agreement, solely in
their capacity as such.

 

“Real Property” means, collectively, all right, title and interest (including
any leasehold estate) in and to any and all parcels of or interests in real
property owned in fee or leased by the Company or any of its Subsidiaries,
together with, in each case, all easements, hereditaments and appurtenances
relating thereto, all improvements and appurtenant fixtures incidental to the
ownership or lease thereof.

 

“Related Party” means, with respect to any Person, (i) any former, current or
future director, officer, agent, Affiliate, employee, general or limited
partner, member, manager or stockholder of such Person and (ii) any former,
current or future director, officer, agent, Affiliate, employee, general or
limited partner, member, manager or stockholder of any of the foregoing.

 

“Related Purchaser” has the meaning set forth in ‎Section 2.6(a).

 

“Reorganized Company” means the Company, or any successors thereto, by merger,
consolidation, or otherwise, on and after the Effective Date.

 

“Reorganized Company Corporate Documents” means, collectively, the Bylaws and
the Certificate of Incorporation.

 

“Replacing Commitment Parties” has the meaning set forth in ‎Section 2.3(a).

 

11

 

“Reportable Event” means any reportable event as defined in Section 4043(c) of
ERISA or the regulations issued thereunder, other than those events as to which
the 30 day notice period referred to in Section 4043(c) of ERISA has been
waived, with respect to a Company Plan.

 

“Representatives” means, with respect to any Person, such Person’s directors,
officers, members, partners, managers, employees, agents, investment bankers,
attorneys, accountants, advisors and other representatives.

 

“Requisite Commitment Parties” means members of the Ad Hoc Committee holding at
least 50 percent of the Backstop Commitment that is held by the Commitment
Parties that are members of the Ad Hoc Committee as of the date on which the
consent or approval of such members is solicited; provided, that for the
purposes of this definition, each Commitment Party shall be deemed to hold the
Backstop Commitment held by such Commitment Party’s Related Purchasers.

 

“Required Supporting Noteholders” has the meaning set forth in the Restructuring
Support Agreement.

 

“Restructuring Support Agreement” has the meaning set forth in the Recitals.

 

“Restructuring Support Parties” means, collectively, the Consenting Noteholders
that are party to the Restructuring Support Agreement.

 

“Restructuring Transactions” has the meaning set forth in the Plan.

 

“Rights Offering” means the rights offering that is backstopped by the
Commitment Parties in connection with the Restructuring Transactions
substantially on the terms reflected in the Restructuring Support Agreement and
this Agreement, and in accordance with the Rights Offering Procedures.

 

“Rights Offering Amount” means an amount equal to $200,000,000.

 

“Rights Offering Expiration Time” means the time and the date on which the
rights offering subscription forms must be duly delivered to the Rights Offering
Subscription Agent in accordance with the Rights Offering Procedures, together
with the applicable aggregate Per Share Purchase Price.

 

“Rights Offering Participants” means those Persons who duly subscribe for Rights
Offering Shares in accordance with the Rights Offering Procedures.

 

“Rights Offering Procedures” means the procedures with respect to the Rights
Offering that are approved by the Bankruptcy Court pursuant to the Approval
Order, which procedures shall be in form and substance substantially as set
forth on Exhibit A hereto, may be modified in a manner that is reasonably
acceptable to the Requisite Commitment Parties and the Company.

 

12

 

“Rights Offering Shares” means the shares of New Common Stock (including all
Unsubscribed Shares purchased by the Commitment Parties pursuant to this
Agreement) distributed pursuant to and in accordance with the Rights Offering
Procedures.

 

“Rights Offering Subscription Agent” means Prime Clerk, LLC or another
subscription agent appointed by the Company and satisfactory to the Requisite
Commitment Parties.

 

“RSA Effective Date” has the meaning ascribed to the term “Agreement Effective
Date” as defined in the Restructuring Support Agreement.

 

“SEC” means the U.S. Securities and Exchange Commission.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Subscription Agreement” means that certain Subscription Agreement, by and
between the Company and the Subscriber (as defined therein).

 

“Subscription Rights” means the subscription rights to purchase Rights Offering
Shares.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture or other legal entity as to which such Person (either alone or
through or together with any other subsidiary), (a) owns, directly or
indirectly, more than fifty percent (50%) of the stock or other equity
interests, (b) has the power to elect a majority of the board of directors or
similar governing body, or (c) has the power to direct the business and
policies.

 

“Takeover Statute” means any restrictions contained in any “fair price,”
“moratorium,” “control share acquisition”, “business combination” or other
similar anti-takeover statute or regulation.

 

“Taxes” means all taxes, assessments, duties, levies or other mandatory
governmental charges paid to a Governmental Entity, including all federal,
state, local, foreign and other income, franchise, profits, gross receipts,
capital gains, capital stock, transfer, property, sales, use, value-added,
occupation, excise, severance, windfall profits, stamp, payroll, social
security, withholding and other taxes, assessments, duties, levies or other
mandatory governmental charges of any kind whatsoever paid to a Governmental
Entity (whether payable directly or by withholding and whether or not requiring
the filing of a return), all estimated taxes, deficiency assessments, additions
to tax, penalties and interest thereon and shall include any liability for such
amounts as a result of being a member of a combined, consolidated, unitary or
affiliated group. For the avoidance of doubt, such term shall exclude any tax,
penalties or interest thereon that result or have resulted from the non-payment
of royalties.

 

“Termination Date” has the meaning set forth in the Restructuring Support
Agreement.

 

“Termination Fee” means $8,000,000, which represents 4% of the Rights Offering
Amount.

 

13

 

“Transaction Agreements” has the meaning set forth in ‎Section 4.2(a).

 

“Transfer” means to sell, transfer, assign, pledge, hypothecate, participate,
donate or otherwise encumber or dispose of, directly or indirectly (including
through derivatives, options, swaps, pledges, forward sales or other
transactions in which any Person receives the right to own or acquire any
current or future interest in a Subscription Right, a Note Claim, a Rights
Offering Share or a share of New Common Stock). “Transfer” used as a noun has a
correlative meaning.

 

“Ultimate Purchaser” has the meaning set forth in ‎Section 2.6(b).

 

“Unfunded Pension Liability” means the excess of a Company Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Company Plan’s assets, determined in accordance with the assumptions used for
funding the Company Plan pursuant to Section 412 of the Code for the applicable
plan year.

 

“Unlegended Shares” has the meaning set forth in ‎Section 6.8.

 

“Unsubscribed Shares” means the Rights Offering Shares that have not been duly
purchased by the Rights Offering Participants in accordance with the Rights
Offering Procedures and the Plan.

 

“willful or intentional breach” has the meaning set forth in ‎Section 9.4(a).

 

“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Section 4203 of ERISA.

 

Section 1.2 Construction. In this Agreement, unless the context otherwise
requires:

 

(a)       references to Articles, Sections, Exhibits and Schedules are
references to the articles and sections or subsections of, and the exhibits and
schedules attached to, this Agreement;

 

(b)       references in this Agreement to “writing” or comparable expressions
include a reference to a written document transmitted by means of electronic
mail in portable document format (pdf), facsimile transmission or comparable
means of communication;

 

(c)       words expressed in the singular number shall include the plural and
vice versa; words expressed in the masculine shall include the feminine and
neuter gender and vice versa;

 

(d)       the words “hereof”, “herein”, “hereto” and “hereunder”, and words of
similar import, when used in this Agreement, shall refer to this Agreement as a
whole, including all Exhibits and Schedules attached to this Agreement, and not
to any provision of this Agreement;

 

14

 

(e)       the term “this Agreement” shall be construed as a reference to this
Agreement as the same may have been, or may from time to time be, amended,
modified, varied, novated or supplemented;

 

(f)       “include”, “includes” and “including” are deemed to be followed by
“without limitation” whether or not they are in fact followed by such words;

 

(g)       references to “day” or “days” are to calendar days;

 

(h)       references to “the date hereof” means the date of this Agreement;

 

(i)       unless otherwise specified, references to a statute means such statute
as amended from time to time and includes any successor legislation thereto and
any rules or regulations promulgated thereunder in effect from time to time; and

 

(j)       references to “dollars” or “$” refer to currency of the United States
of America, unless otherwise expressly provided.

 

Article II

BACKSTOP COMMITMENT

 

Section 2.1 The Rights Offering; Subscription Rights. On and subject to the
terms and conditions hereof, including entry of the Approval Order, the Company
shall conduct the Rights Offering pursuant to and in accordance with the
Restructuring Support Agreement, the Rights Offering Procedures and the Plan. If
reasonably requested by the Requisite Commitment Parties from time to time prior
to the Rights Offering Expiration Time (and any extensions thereto), the Company
shall notify, or cause the Rights Offering Subscription Agent to notify, the
Commitment Parties of the aggregate number of Subscription Rights known by the
Company or the Rights Offering Subscription Agent to have been exercised
pursuant to the Rights Offering as of the most recent practicable time before
such request.

 

Section 2.2 The Backstop Commitment. On and subject to the terms and conditions
hereof, including entry of the Approval Order, each Commitment Party agrees,
severally and not jointly, to fully exercise all Subscription Rights that are
issued to it pursuant to the Rights Offering and duly purchase all Rights
Offering Shares issuable to it pursuant to such exercise, in accordance with the
Rights Offering Procedures and the Plan; provided that any Commitment Party that
fails to comply with such obligations shall be liable to each non-Defaulting
Commitment Party as a result of such failure to comply. On and subject to the
terms and conditions hereof, including entry of the Confirmation Order, each
Commitment Party agrees, severally and not jointly, to purchase, and the Company
agrees to sell to such Commitment Party, on the Closing Date for the applicable
aggregate Per Share Purchase Price, the number of Unsubscribed Shares equal to
(a) such Commitment Party’s Backstop Commitment Percentage multiplied by (b) the
aggregate number of Unsubscribed Shares, rounded among the Commitment Parties
solely to avoid fractional shares as the Commitment Parties may determine in
their sole discretion (provided that in no event shall such rounding reduce the
aggregate commitment of such Commitment Parties). The obligations of the

 

15

 

Commitment Parties to purchase the Unsubscribed Shares as described in this
‎Section 2.2 shall be referred to as the “Backstop Commitment”.

 

Section 2.3 Commitment Party Default.

 

(a)       Upon the occurrence of a Commitment Party Default, the Commitment
Parties that are, or are Affiliated with, members of the Ad Hoc Committee (other
than any Defaulting Commitment Party) shall have the right, but not the
obligation, within five (5) Business Days after receipt of written notice from
the Company to all Commitment Parties of such Commitment Party Default, which
notice shall be given promptly following the occurrence of such Commitment Party
Default and to all Commitment Parties substantially concurrently (such five (5)
Business Day period, the “Commitment Party Replacement Period”), to make
arrangements for one or more of the Commitment Parties that is, or is Affiliated
with, a member of the Ad Hoc Committee (other than the Defaulting Commitment
Party) to purchase all or any portion of the Available Shares (such purchase, a
“Commitment Party Replacement”) on the terms and subject to the conditions set
forth in this Agreement and in such amounts as may be agreed upon by all of the
Commitment Parties electing to purchase all or any portion of the Available
Shares, or, if no such agreement is reached, based upon the relative applicable
Backstop Commitment Percentages of any such Commitment Parties that are, or are
Affiliated with, members of the Ad Hoc Committee (other than the Defaulting
Commitment Party) (such Commitment Parties, the “Replacing Commitment Parties”).
Any such Available Shares purchased by a Replacing Commitment Party (and the
commitment and applicable aggregate Per Share Purchase Price associated
therewith) shall be included, among other things, in the determination of
(x) the Unsubscribed Shares of such Replacing Commitment Party for all purposes
hereunder, (y) the Backstop Commitment Percentage of such Replacing Commitment
Party for purposes of ‎Section 2.3(c) and ‎Section 3.1 and (z) the Backstop
Commitment of such Replacing Commitment Party for purposes of the definition of
“Requisite Commitment Parties”. If a Commitment Party Default occurs, the
Outside Date shall be delayed only to the extent necessary to allow for the
Commitment Party Replacement to be completed within the Commitment Party
Replacement Period.

 

(b)       If a Commitment Party is a Defaulting Commitment Party, it shall not
be entitled to any of the Commitment Premium or Termination Fee hereunder.

 

(c)       Nothing in this Agreement shall be deemed to require a Commitment
Party to purchase more than its Backstop Commitment Percentage of the
Unsubscribed Shares.

 

(d)       For the avoidance of doubt, notwithstanding anything to the contrary
set forth in ‎Section 9.4 but subject to ‎Section 10.10, no provision of this
Agreement shall relieve any Defaulting Commitment Party from liability
hereunder, or limit the availability of the remedies set forth in ‎Section 10.9,
in connection with any such Defaulting Commitment Party’s Commitment Party
Default.

 

Section 2.4 Escrow Account Funding.

 

(a)       Funding Notice. No later than the fifth (5th) Business Day following
the Rights Offering Expiration Time, the Rights Offering Subscription Agent
shall deliver to each

 

16

 

Commitment Party the Funding Notice setting forth (i) the number of Rights
Offering Shares elected to be purchased by the Rights Offering Participants and
the aggregate Per Share Purchase Price therefor; (ii) the aggregate number of
Unsubscribed Shares, if any, and the aggregate Per Share Purchase Price
therefor; (iii) the aggregate number of Unsubscribed Shares (based upon such
Commitment Party’s Backstop Commitment Percentage) to be issued and sold by the
Company to such Commitment Party and the aggregate Per Share Purchase Price
therefor; and (iv) subject to the last sentence of ‎Section 2.4‎(b), the escrow
account designated in an escrow agreement mutually satisfactory to each of the
Parties, acting reasonably, to which such Commitment Party shall deliver and pay
the aggregate Per Share Purchase Price for such Commitment Party’s Backstop
Commitment Percentage of the Unsubscribed Shares (the “Escrow Account”). The
Company shall promptly direct the Rights Offering Subscription Agent to provide
any written backup, information and documentation relating to the information
contained in the applicable Funding Notice as any Commitment Party may
reasonably request.

 

(b)       Escrow Account Funding. At the Effective Date or such earlier date
agreed with the Requisite Commitment Parties pursuant to escrow agreements
mutually satisfactory to each of the Parties, acting reasonably (the “Escrow
Account Funding Date”), each Commitment Party shall deliver and pay the
aggregate Per Share Purchase Price for such Commitment Party’s Backstop
Commitment Percentage of the Unsubscribed Shares by wire transfer in immediately
available funds in U.S. dollars into the Escrow Account in satisfaction of such
Commitment Party’s Backstop Commitment. Notwithstanding the foregoing, if the
Parties are unable to agree to escrow agreements that are mutually acceptable to
each of them, then all payments contemplated to be made by the Noteholders to
the Escrow Account pursuant to this ‎Section 2.4 shall instead be made to a
segregated Company bank account designated by the Company in the Funding Notice
and shall be delivered and paid to such account on or prior to the Closing Date.

 

Section 2.5 Closing.

 

(a)       Subject to ‎Article VII, unless otherwise mutually agreed in writing
between the Company and the Requisite Commitment Parties, the closing of the
Backstop Commitment (the “Closing”) shall take place at the offices of Kirkland
& Ellis LLP (“Kirkland”), 601 Lexington Avenue, New York, New York 10022,
at 10:00 a.m., New York City time, on the date on which all of the conditions
set forth in ‎Article VII shall have been satisfied or waived in accordance with
this Agreement (other than conditions that by their terms are to be satisfied at
the Closing, but subject to the satisfaction or waiver of such conditions). The
date on which the Closing actually occurs shall be referred to herein as the
“Closing Date”.

 

(b)       At the Closing, the funds held in the Escrow Account (and any amounts
paid to a Company bank account pursuant to the last sentence of ‎Section 2.4(b))
shall, as applicable, be released and utilized in accordance with the Plan.

 

(c)       At the Closing, issuance of the Unsubscribed Shares will be made by
the Company to each Commitment Party (or to its designee in accordance with
‎Section 2.6(a)) against payment of the aggregate Per Share Purchase Price for
the Unsubscribed Shares of such Commitment Party, in satisfaction of such
Commitment Party’s Backstop Commitment. Unless a Commitment Party requests
delivery of a physical stock certificate, the entry of any

 

17

 

Unsubscribed Shares to be delivered pursuant to this ‎Section 2.5(c) into the
account of a Commitment Party pursuant to the Company’s book entry procedures
and delivery to such Commitment Party of an account statement reflecting the
book entry of such Unsubscribed Shares shall be deemed delivery of such
Unsubscribed Shares for purposes of this Agreement. Notwithstanding anything to
the contrary in this Agreement, all Unsubscribed Shares will be delivered with
all issue, stamp, transfer, sales and use, or similar transfer Taxes or duties
that are due and payable (if any) in connection with such delivery duly paid by
the Company.

 

Section 2.6 Designation and Assignment Rights.

 

(a)       Each Commitment Party shall have the right to designate by written
notice to the Company no later than two (2) Business Days prior to the Closing
Date that some or all of the Unsubscribed Shares that it is obligated to
purchase hereunder be issued in the name of, and delivered to, one or more of
its Affiliates or Affiliated Funds (other than any portfolio company of such
Commitment Party or its Affiliates) (each, a “Related Purchaser”) upon receipt
by the Company of payment therefor in accordance with the terms hereof, which
notice of designation shall (i) be addressed to the Company and signed by such
Commitment Party and each such Related Purchaser, (ii) specify the number of
Unsubscribed Shares to be delivered to or issued in the name of such Related
Purchaser and (iii) contain a confirmation by each such Related Purchaser of the
accuracy of the representations set forth in Sections 5.6 through ‎5.9 as
applied to such Related Purchaser; provided, that no such designation pursuant
to this ‎Section 2.6(a) shall relieve such Commitment Party from its obligations
under this Agreement.

 

(b)       Except as set forth in ‎Section 2.6‎(c), each Commitment Party shall
have the right to Transfer all or any portion of its Backstop Commitment only to
(i) any investment fund the primary investment advisor to which is such
Commitment Party or an Affiliate thereof (an “Affiliated Fund”) or (ii) one or
more special purpose vehicles that are wholly owned by one or more of such
Commitment Party and its Affiliated Funds, created for the purpose of holding
such Backstop Commitment or holding debt or equity of the Debtors, and with
respect to which such Commitment Party either (A) has provided an adequate
equity support letter or a guarantee of such special purpose vehicle’s Backstop
Commitment or (B) otherwise remains obligated to fund the Backstop Commitment to
be Transferred until the consummation of the Plan; provided, that such special
purpose vehicle shall not be related to or Affiliated with any portfolio company
of such Commitment Party or any of its Affiliates or Affiliated Funds (other
than solely by virtue of its affiliation with such Commitment Party) and the
equity of such special purpose vehicle shall not be directly or indirectly
transferable other than to such Persons described in clause (i) or (ii) of this
‎Section 2.6(b), and in such manner, as such Commitment Party’s Backstop
Commitment is transferable pursuant to this ‎Section 2.6(b) (each of the Persons
referred to in clauses (i) and (ii), an “Ultimate Purchaser”), and that, in each
case, provides a written agreement to the Company under which it (x) confirms
the accuracy of the representations set forth in ‎Article V as applied to such
Ultimate Purchaser, (y) agrees to purchase such portion of such Commitment
Party’s Backstop Commitment, and (z) agrees to be fully bound by, and subject
to, this Agreement as a Commitment Party hereto; provided, that no sale or
Transfer pursuant to this ‎Section 2.6(b) shall relieve such Commitment Party
from its obligations under this Agreement. Other than as set forth in this
‎Section 2.6(b), no Commitment Party shall be permitted to Transfer its Backstop
Commitment without the prior written consent

 

18

 

of the Company and the Requisite Commitment Parties, which shall not be
unreasonably withheld, conditioned or delayed.

 

(c)       Additionally, each Commitment Party shall have the right to Transfer
all or any portion of its Backstop Commitment to a Consenting Noteholder or any
other entity to whom such Commitment Party transfers its Note Claims in
accordance with the Restructuring Support Agreement, in each case, in full
compliance with all transfer restrictions set forth in the Restructuring Support
Agreement, including those contained in Section 4.04 thereof, provided, further,
that in accordance with the Restructuring Support Agreement, such transferee
agrees in writing to be bound by the obligations of such Commitment Party under
this Agreement and is determined, after due inquiry and investigation by the
Commitment Parties and the Debtors, to be reasonably capable of fulfilling such
obligations. Upon compliance with this Section 2.6(c), the transferring
Commitment Party shall be deemed to relinquish its rights (and be released from
its obligations, except for any claim for breach of this Agreement that occurs
prior to such Transfer) under this Agreement to the extent of such transferred
rights and obligations. Any Transfer made in violation of this ‎Section 2.6‎(c)
shall be deemed null and void ab initio and of no force or effect, regardless of
any prior notice provided to the Parties or any Commitment Party, and shall not
create any obligation or liability of any Debtor or any other Commitment Party
to the purported transferee.

 

(d)       Each Commitment Party, severally and not jointly, agrees that it will
not Transfer, at any time prior to the Closing Date or the earlier termination
of this Agreement in accordance with its terms, any of its rights and
obligations under this Agreement to any Person other than in accordance with
Sections ‎2.3, ‎2.6(a), ‎2.6(b) or 2.6‎(c). After the Closing Date, nothing in
this Agreement shall limit or restrict in any way the ability of any Commitment
Party (or any permitted transferee thereof) to Transfer any of the shares of New
Common Stock or any interest therein; provided, that any such Transfer shall be
made pursuant to an effective registration statement under the Securities Act or
an exemption from the registration requirements thereunder and pursuant to
applicable securities Laws.

 

Article III

BACKSTOP COMMITMENT PREMIUM AND EXPENSE REIMBURSEMENT

 

Section 3.1 Premium Payable by the Company. Subject to ‎Section 3.2, in
consideration for the Backstop Commitment and the other agreements of the
Commitment Parties in this Agreement, the Debtors shall pay or cause to be paid
a nonrefundable aggregate premium in an amount equal to $12,000,000, which
represents 6% of the Rights Offering Amount, payable in accordance with ‎Section
3.2, to the Commitment Parties (including any Replacing Commitment Party, but
excluding any Defaulting Commitment Party) or their designees based upon their
respective Backstop Commitment Percentages at the time the payment is made (the
“Commitment Premium”).

 

The provisions for the payment of the Commitment Premium, the Termination Fee
and Expense Reimbursement, and the indemnification provided herein, are an
integral part of the transactions contemplated by this Agreement. Without these
provisions, the Commitment

 

19

 

Parties would not have entered into this Agreement and incurred the
administrative expense and expended the resources and capital to do so.

 

Section 3.2 Payment of Premium. The Commitment Premium shall be fully earned,
nonrefundable and non-avoidable as an administrative expense of the Debtors upon
entry of the Approval Order and shall be paid by the Debtors, free and clear of
any withholding or deduction for any applicable Taxes, on the Closing Date as
set forth above. For the avoidance of doubt, to the extent payable in accordance
with the terms of this Agreement, the Commitment Premium will be payable
regardless of the amount of Unsubscribed Shares (if any) actually purchased. The
Company shall satisfy its obligation to pay the Commitment Premium on the
Closing Date by, in lieu of any cash payments, issuing the number of additional
shares of New Common Stock (rounding down to the nearest whole share solely to
avoid fractional shares) to the Commitment Parties that is required to be issued
so that, after giving effect to the New Common Stock issued or issuable under
the Rights Offering and in respect of the satisfaction of the Commitment Premium
by way of issuance of such additional shares of New Common Stock pursuant to
this ‎Section 3.2, the Commitment Parties are issued, in satisfaction of the
Company’s obligation to pay the Commitment Premium, the Commitment Premium
Settlement Percentage of the total number of shares of New Common Stock of the
Reorganized Company outstanding as of the Closing Date (excluding from such
total number of shares of New Common Stock any shares of New Common Stock issued
or issuable in respect of the Management Incentive Plan and, for the avoidance
of doubt, including in such total number of shares of New Common Stock (i) the
Rights Offering Shares, (ii) any Unsubscribed Shares issued pursuant to this
Agreement and (iii) the shares of New Common Stock issued in satisfaction of
such Commitment Premium); provided, that if the Closing does not occur, the
Termination Fee shall be payable (in lieu of the Commitment Premium, and any and
all claims in respect of which shall be deemed waived, released and of no
further force and effect), in cash, to the extent provided in Section 9.4. The
Parties hereto agree and acknowledge that the Commitment Premium is to reimburse
the administrative expenses incurred by the Commitment Parties in preparing this
Agreement and allocating capital to fund their commitments herein. To the extent
the Company’s obligation to pay the Commitment Premium to the Commitment Parties
as provided herein is satisfied by the issuance of additional shares of New
Common Stock, such issuance of shares will be subject to (i) applicable
provisions of the Securities Act, the Bankruptcy Code or other applicable
securities laws insofar as such laws relate to the definition of “underwriters”
and (ii) compliance with the rules and regulations of the SEC.

 

Section 3.3 Expense Reimbursement.

 

(a)       The Debtors agree to pay, in accordance with ‎Section 3.3(b) below,
(A) the reasonable and documented fees and expenses (including travel costs and
expenses) of Kirkland as primary counsel, one local counsel and Evercore Group
L.L.C., as financial advisor, and any such other advisors or consultants as may
be reasonably determined by the Consenting Noteholders and the Commitment
Parties, with the prior written consent of the Company, such consent not to be
unreasonably withheld, and (B) subject to the entry of the Approval Order, all
filing fees, if any, required by the HSR Act or any other Antitrust Law in
connection with the transactions contemplated by this Agreement and all
reasonable and documented expenses related thereto (such payment obligations set
forth in clauses (A) and (B) above, the “Expense Reimbursement”). The Expense
Reimbursement shall, pursuant to the Approval Order,

 

20

 

constitute allowed administrative expenses of the Debtors’ estate under
sections 503(b) and 507 of the Bankruptcy Code.

 

(b)       The Expense Reimbursement described in Section 3.3(a)(A) shall be paid
in accordance with Section 9 of the Restructuring Support Agreement. The Expense
Reimbursement described in Section 3.3(a)(B) accrued through the date on which
the Approval Order is entered shall be paid in accordance with the Approval
Order upon its entry by the Bankruptcy Court, and in no event later than two
Business Days after the date of the entry of the Approval Order. The Expense
Reimbursement described in Section 3.3(a)(B) shall thereafter be payable by the
Debtors upon receipt of an invoice in accordance with the Approval Order;
provided, that the Debtors’ final payment shall be made contemporaneously with
the Closing or the termination of this Agreement pursuant to ‎Article IX. The
Commitment Parties shall promptly provide summary copies of all invoices
(redacted as necessary to protect privileges) to the Debtors and to the United
States Trustee.

 

Article IV

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

Except (i) as set forth in the corresponding section of the Company Disclosure
Schedules or (ii) as disclosed in the Company SEC Documents filed with the SEC
on or after December 31, 2015 and publicly available on the SEC’s Electronic
Data-Gathering, Analysis and Retrieval (“EDGAR”) system prior to the date hereof
(excluding the exhibits, annexes and schedules thereto, any disclosures
contained in the “Forward-Looking Statements” or “Risk Factors” sections
thereof, or any other statements that are similarly predictive, cautionary or
forward looking in nature), the Debtors, jointly and severally, hereby represent
and warrant to the Commitment Parties (unless otherwise set forth herein, as of
the date of this Agreement and as of the Closing Date) as set forth below.

 

Section 4.1 Organization and Qualification.

 

(a)       The Company and each of its Subsidiaries (a) is a duly organized and
validly existing corporation or limited liability company, as the case may be,
and, if applicable, in good standing (or the equivalent thereof) under the Laws
of the jurisdiction of its incorporation or organization (except, in the case of
the Company’s Subsidiaries, where the failure to be in good standing (or the
equivalent) would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect), (b) has the corporate or other applicable
power and authority to own its property and assets and to conduct the business
in which it is currently engaged and presently proposes to engage and (c) is
duly qualified and is authorized to transact business and is in good standing in
each jurisdiction where the conduct of its business or its ownership or leasing
of property requires such qualifications, except in the cases of clauses (b) and
(c) where to the extent that the failure to be so qualified or be in good
standing would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

 

(b)       All of the issued ownership interests of each Subsidiary have been
duly and validly authorized and issued in accordance with the limited liability
agreement applicable to

 

21

 

each such Subsidiary, are fully paid (to the extent required by such limited
liability company agreements), are non-assessable (except as such
non-assessability may be affected by matters described in Sections 18-607 and
18-804 of the Delaware Limited Liability Company Act), are owned directly or
indirectly by the Company and are free and clear of all liens, encumbrances,
equities or claims, except for liens, encumbrances, equities or claims granted
under the RBL Credit Agreement or the Amended RBL Credit Agreement, as
applicable.

 

Section 4.2 Corporate Power and Authority.

 

(a)       The Company has the requisite corporate power and authority
(i) (A) subject to entry of the Approval Order and the Confirmation Order, to
enter into, execute and deliver this Agreement and to perform the BCA Approval
Obligations and (B) subject to entry of the Approval Order and the Confirmation
Order, to perform each of its other obligations hereunder and (ii) subject to
entry of the Confirmation Order, to consummate the transactions contemplated
herein and in the Plan, to enter into, execute and deliver all other agreements
to which it will be a party as contemplated by this Agreement and the Plan (this
Agreement, the Plan, the Disclosure Statement, the Restructuring Support
Agreement, the Amended RBL Credit Agreement, and such other agreements and any
Plan supplements or documents referred to herein or therein or hereunder or
thereunder, collectively, the “Transaction Agreements”) and to perform its
obligations under each of the Transaction Agreements (other than this
Agreement). Subject to the receipt of the foregoing Orders, as applicable, the
execution and delivery of this Agreement and each of the other Transaction
Agreements and the consummation of the transactions contemplated hereby and
thereby have been or will be duly authorized by all requisite corporate action
on behalf of the Company, and no other corporate proceedings on the part of the
Company are or will be necessary to authorize this Agreement or any of the other
Transaction Agreements or to consummate the transactions contemplated hereby or
thereby.

 

(b)       Subject to entry of the Approval Order and the Confirmation Order,
each of the other Debtors has the requisite power and authority (corporate or
otherwise) to enter into, execute and deliver each Transaction Agreement to
which such other Debtor is a party and to perform its obligations thereunder.
Subject to entry of the Approval Order and the Confirmation Order, the execution
and delivery of this Agreement and each of the other Transaction Agreements and
the consummation of the transactions contemplated hereby and thereby have been
or will be duly authorized by all requisite action (corporate or otherwise) on
behalf of each other Debtor party thereto, and no other proceedings on the part
of any other Debtor party thereto are or will be necessary to authorize this
Agreement or any of the other Transaction Agreements or to consummate the
transactions contemplated hereby or thereby.

 

Section 4.3 Execution and Delivery; Enforceability. Subject to entry of the
Approval Order, this Agreement will have been, and subject to the entry of the
Approval Order and the Confirmation Order, each other Transaction Agreement will
be, duly executed and delivered by the Company and each of the other Debtors
party thereto. Upon entry of the Approval Order and assuming due and valid
execution and delivery hereof by the Commitment Parties, the BCA Approval
Obligations will constitute the valid and legally binding obligations of the
Company and, to the extent applicable, the other Debtors, enforceable against
the Company and, to the extent applicable, the other Debtors in accordance with
their respective terms, subject to bankruptcy, insolvency, reorganization,
moratorium and other similar Laws

 

22

 

now or hereafter in effect relating to creditor’s rights generally and subject
to general principles of equity. Upon entry of the Approval Order and assuming
due and valid execution and delivery of this Agreement and the other Transaction
Agreements by the Commitment Parties and, to the extent applicable, any other
parties hereof and thereof, each of the obligations of the Company and, to the
extent applicable, the other Debtors hereunder and thereunder will constitute
the valid and legally binding obligations of the Company and, to the extent
applicable, the other Debtors, enforceable against the Company and, to the
extent applicable, the other Debtors, in accordance with their respective terms,
subject to bankruptcy, insolvency, reorganization, moratorium and other similar
Laws now or hereafter in effect relating to creditor’s rights generally and
subject to general principles of equity.

 

Section 4.4 Authorized and Issued Capital Stock.

 

(a)       On the Closing Date, (i) the total issued capital stock of the Company
will consist of the Aggregate New Common Shares plus the shares of New Common
Stock issued under the Rights Offering plus the shares of New Common Stock
issued in respect of the Commitment Premium pursuant to Article III, (ii) no
shares of New Common Stock will be held by the Company in its treasury, (iii) no
shares of New Common Stock will be reserved for issuance upon exercise of stock
options and other rights to purchase or acquire shares of New Common Stock
granted in connection with any employment arrangement entered into in accordance
with Section 6.3, except as reserved in respect of the new management incentive
plan adopted in accordance with the Restructuring Term Sheet, and (iv) no
warrants to purchase shares of New Common Stock will be issued and outstanding,
except as reserved in respect of the Warrants to be issued in accordance with
the Plan.

 

(b)       As of the Closing Date, all issued and outstanding shares of New
Common Stock will have been duly authorized and validly issued and will be fully
paid and non-assessable, and will not be subject to any preemptive rights.

 

(c)       Except as set forth in this ‎Section 4.4, as of the Closing Date, no
shares of capital stock or other equity securities or voting interest in the
Company will have been issued, reserved for issuance or outstanding.

 

(d)       Except as described in this ‎Section 4.4 and except as set forth in
the Reorganized Company Corporate Documents and this Agreement, as of the
Closing Date, neither the Company nor any of its Subsidiaries will be party to
or otherwise bound by or subject to any outstanding option, warrant, call,
right, security, commitment, Contract, arrangement or undertaking (including any
preemptive right) that (i) obligates the Company or any of its Subsidiaries to
issue, deliver, sell or transfer, or repurchase, redeem or otherwise acquire, or
cause to be issued, delivered, sold or transferred, or repurchased, redeemed or
otherwise acquired, any shares of the capital stock of, or other equity or
voting interests in, the Company or any of its Subsidiaries or any security
convertible or exercisable for or exchangeable into any capital stock of, or
other equity or voting interest in, the Company or any of its Subsidiaries,
(ii) obligates the Company or any of its Subsidiaries to issue, grant, extend or
enter into any such option, warrant, call, right, security, commitment,
Contract, arrangement or undertaking, (iii) restricts the Transfer of any shares
of capital stock of the Company or any of its Subsidiaries (other than any

 

23

 

restrictions included in the Amended RBL Credit Agreement or any corresponding
pledge agreement) or (iv) relates to the voting of any shares of capital stock
of the Company.

 

Section 4.5 Issuance. The shares of New Common Stock to be issued pursuant to
the Plan, including the shares of New Common Stock to be issued in connection
with the consummation of the Rights Offering and pursuant to the terms hereof,
will, when issued and delivered on the Closing Date in exchange for the
aggregate Per Share Purchase Price therefor, be duly and validly authorized,
issued and delivered and shall be fully paid and non-assessable, and free and
clear of all Taxes, Liens (other than Transfer restrictions imposed hereunder or
under the Reorganized Company Corporate Documents or by applicable Law),
preemptive rights, subscription and similar rights (other than any rights set
forth in the Reorganized Company Corporate Documents). Assuming the truth and
accuracy of the representations of each Commitment Party set forth in this
Agreement and on its Beneficial Holder Subscription Form (as defined in the
Rights Offering Procedures), the issuance of the New Common Stock in the manner
contemplated by the Rights Offering and Article III hereto shall be exempt from
registration pursuant to Section 4(a)(2) under the Securities Act and/or
Regulation D promulgated thereunder or Section 1145 of the Bankruptcy Code.

 

Section 4.6 No Conflict. Assuming the consents described in clauses (a) through
(e) of ‎Section 4.7 are obtained, the execution and delivery by the Company and,
if applicable, its Subsidiaries of this Agreement, the Plan and the other
Transaction Agreements, the compliance by the Company and, if applicable, its
Subsidiaries with the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein will not (a) conflict with, or
result in a breach, modification or violation of, any of the terms or provisions
of, or constitute a default under (with or without notice or lapse of time, or
both), or result, except to the extent specified in the Plan, in the
acceleration of, or the creation of any Lien under, or cause any payment or
consent to be required under any Contract to which the Company or any of its
Subsidiaries (including any Subsidiaries that are not Debtors) will be bound as
of the Closing Date after giving effect to the Plan or to which any of the
property or assets of the Company or any of its Subsidiaries (including any
Subsidiaries that are not Debtors) will be subject as of the Closing Date after
giving effect to the Plan, (b) result in any violation of the provisions of the
Reorganized Company Corporate Documents or any of the organization documents of
any of the Company’s Subsidiaries (other than, for the avoidance of doubt, a
breach or default that would be triggered as a result of the Chapter 11 Cases or
the Company’s or any Debtor’s undertaking to implement the Restructuring
Transactions through the Chapter 11 Cases), or (c) result in any violation of
any Law or Order applicable to the Company or any of its Subsidiaries (including
any Subsidiaries that are not Debtors) or any of their properties, except in
each of the cases described in clause (a) or (c) for any conflict, breach,
modification, violation, default, acceleration or Lien which would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 4.7 Consents and Approvals. No consent, approval, authorization, Order,
registration or qualification of or with any Governmental Entity having
jurisdiction over the Company or any of its Subsidiaries or any of their
properties (each, an “Applicable Consent”) is required for the execution and
delivery by the Company and, to the extent relevant, its Subsidiaries of this
Agreement, the Plan and the other Transaction Agreements, the compliance by the
Company and, to the extent relevant, its Subsidiaries with the

 

24

 

provisions hereof and thereof and the consummation of the transactions
contemplated herein and therein, except for (a) the entry of the Approval Order
authorizing the Company to assume this Agreement and perform the BCA Approval
Obligations, (b) the entry by the Bankruptcy Court, or any other court of
competent jurisdiction, of orders as may be necessary in the Chapter 11 Cases
from time-to-time, (c) the entry of the Confirmation Order, (d) filings,
notifications, authorizations, approvals, consents, clearances or termination or
expiration of all applicable waiting periods under any Antitrust Laws in
connection with the transactions contemplated by this Agreement, (e) such
consents, approvals, authorizations, registrations or qualifications as may be
required under state securities or “Blue Sky” Laws in connection with the
purchase of the Unsubscribed Shares by the Commitment Parties, the issuance of
the Subscription Rights, the issuance of the Rights Offering Shares pursuant to
the exercise of the Subscription Rights, the issuance of New Common Stock as
payment of the Commitment Premium, and (f) any Applicable Consents that, if not
made or obtained, would not reasonably be expected to be material to the Company
and its Subsidiaries taken as a whole.

 

Section 4.8 Arm’s-Length. The Company acknowledges and agrees that (a) each of
the Commitment Parties is acting solely in the capacity of an arm’s-length
contractual counterparty to the Company with respect to the transactions
contemplated hereby (including in connection with determining the terms of the
Rights Offering) and not as a financial advisor or a fiduciary to, or an agent
of, the Company or any of its Subsidiaries and (b) no Commitment Party is
advising the Company or any of its Subsidiaries as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.

 

Section 4.9 Financial Statements. The audited consolidated balance sheets of the
Company as at December 31, 2015 and the related consolidated statements of
operations and of cash flows for the fiscal year then ended, accompanied by a
report thereon by Hein & Associates LLP (collectively, the “Financial
Statements”), present fairly, in all material respects, the consolidated
financial position of the Company and its consolidated Subsidiaries as of the
dates shown and their results of operations and cash flows for the periods
shown. All such Financial Statements, including the related schedules and notes
thereto, have been prepared in accordance with U.S. generally accepted
accounting principles (“GAAP”) on a consistent basis.

 

Section 4.10 Company SEC Documents and Disclosure Statement. Since December 31,
2014, the Company has filed all required reports, schedules, forms and
statements with the SEC. As of their respective dates, and giving effect to any
amendments or supplements thereto filed prior to the date of this Agreement,
each of the Company SEC Documents that have been filed as of the date of this
Agreement complied in all material respects with the requirements of the
Securities Act or the Exchange Act applicable to such Company SEC Documents. The
Company has filed with the SEC all Material Contracts that are required to be
filed as exhibits to the Company SEC Documents that have been filed as of the
date of this Agreement. No Company SEC Document that has been filed prior to the
date of this Agreement, after giving effect to any amendments or supplements
thereto and to any subsequently filed Company SEC Documents, in each case filed
prior to the date of this Agreement, contained any untrue statement of a
material fact or omitted to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading. The Disclosure Statement as approved by
the Bankruptcy Court will conform in all material respects with section 1125 of
the Bankruptcy Code.

 

25

 

Section 4.11 Absence of Certain Changes. Since December 31, 2015 to the date of
this Agreement, no event, development, occurrence or change has occurred or
exists that constitutes, individually or in the aggregate, a Material Adverse
Effect.

 

Section 4.12 No Violation; Compliance with Laws. (i) The Company is not in
violation of its charter or bylaws, and (ii) no Subsidiary of the Company is in
violation of its respective certificate or articles of formation, limited
liability company or operating agreement or similar organizational document in
any material respect. Neither the Company nor any of its Subsidiaries is or has
been at any time since January 1, 2013 in violation of any Law or Order, except
for any such violations that have not had and would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 4.13 Legal Proceedings. Other than as listed in Section 4.13 of the
Company Disclosure Schedules and other than the Chapter 11 Cases and any
adversary proceedings or contested motions commenced in connection therewith,
there are no material legal, governmental, administrative, judicial or
regulatory investigations, audits, actions, suits, claims, arbitrations,
demands, demand letters, claims, notices of noncompliance or violations, or
proceedings (“Legal Proceedings”) pending or, to the Knowledge of the Company,
threatened to which the Company or any of its Subsidiaries is a party or to
which any property of the Company or any of its Subsidiaries is the subject, in
each case that in any manner draws into question the validity or enforceability
of this Agreement, the Plan or the other Transaction Agreements or that would
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

 

Section 4.14 Labor Relations. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect: (a) there are
no strikes or other labor disputes pending or threatened against the Company or
any of its Subsidiaries; (b) the hours worked and payments made to employees of
the Company or any of its Subsidiaries have not been in violation of the Fair
Labor Standards Act or any other applicable Law dealing with such matters; and
(c) all payments due from the Company or any of its Subsidiaries or for which
any claim may be made against the Company or any of its Subsidiaries on account
of wages and employee health and welfare insurance and other benefits have been
paid or accrued as a liability on the books of the Company or such Subsidiaries
to the extent required by GAAP. Except as would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect, the
consummation of the transactions contemplated by the Transaction Agreements will
not give rise to a right of termination or right of renegotiation on the part of
any union under any material collective bargaining agreement to which the
Company or any of its Subsidiaries (or any predecessor) is a party or by which
the Company or any of its Subsidiaries (or any predecessor) is bound.

 

Section 4.15 Intellectual Property. The Company and its Subsidiaries own or
possess, or can acquire on reasonable terms, all material patents, patent
rights, licenses, inventions, copyrights, know how (including trade secrets and
other unpatented and/or unpatentable proprietary or confidential information,
systems or procedures), trademarks, service marks and trade names currently
employed by them in connection with the business now operated by them except
where the failure to so own or possess would not, individually or in the
aggregate, have a Material Adverse Effect, and neither the Company nor any of
its Subsidiaries

 

26

 

has received any notice of infringement of or conflict with asserted rights of
others with respect to any of the foregoing which, singly or in the aggregate,
if the subject of an unfavorable decision, ruling or finding, could reasonably
be expected to have a Material Adverse Effect.

 

Section 4.16 Title to Real and Personal Property.

 

(a)       Real Property. Except as disclosed in Section 4.16 to the Company
Disclosure Schedules or in the Company SEC Documents, the Company and its
Subsidiaries have (i) good and defensible title to all of the interests in oil
and gas properties underlying the Company’s estimates of its net proved reserves
and (ii) good and marketable title to all other real and personal property as
assets owned by them, in each case free and clear of all liens, encumbrances and
defects except for (x) Permitted Liens and other encumbrances under operating
agreements, unitization and pooling agreements, production sales contracts,
farmout agreements and other oil and gas exploration participation and
production agreements that secure payment of amounts not yet due and payable for
the performance of other unmatured obligations and are of a scope and nature
customary in the oil and gas industry or arise in connection with drilling and
production operations, or (y) such as would not reasonably be expected to have a
Material Adverse Effect.

 

(b)       Leased Real Property. Any other real property and buildings held under
lease by the Company and its Subsidiaries are held by them under valid,
subsisting and enforceable leases except such as would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
and the working interests derived from oil, gas and mineral leases or mineral
interests that constitute a portion of the real property held or leased by the
Company or its Subsidiaries reflect in all material respects the rights of the
Company and its Subsidiaries to explore, develop or produce hydrocarbons from
such real property, and the care taken by the Company and its Subsidiaries with
respect to acquiring or otherwise procuring such leases or other property
interests was generally consistent with standard industry practices in the areas
in which the Company operates for acquiring or procuring leases and interests
therein to explore, develop or produce hydrocarbons. With respect to interests
in oil and gas leases obtained by or on behalf of the Company or its
Subsidiaries that have not yet been drilled or included in a unit for drilling,
the Company or its Subsidiaries have carried out such title investigations in
accordance with the practices customary in the oil and gas industry in the areas
in which the leased properties are located.

 

(c)       Personal Property. Each of the Company and its Subsidiaries owns or
possesses the right to use all Intellectual Property Rights and all licenses and
rights with respect to any of the foregoing used in the conduct of their
businesses, without any conflict (of which the Company or any of its
Subsidiaries has been notified in writing) with the rights of others, and free
from any burdensome restrictions on the present conduct of the Company and its
Subsidiaries, as the case may be, except where such conflicts and restrictions
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

Section 4.17 No Undisclosed Relationships. Other than Contracts or other direct
or indirect relationships between or among the Company and its Subsidiaries or
between the Subsidiaries of the Company and each other, there are no Contracts
or other direct or indirect relationships existing as of the date hereof between
or among the Company or any of

 

27

 

its Subsidiaries, on the one hand, and any director, officer or greater than
five percent (5%) stockholder of the Company or any of its Subsidiaries, on the
other hand, that is required by the Exchange Act to be described in the
Company’s filings with the SEC and that is not so described, except for the
transactions contemplated by this Agreement. Any Contract existing as of the
date hereof between or among the Company or any of its Subsidiaries, on the one
hand, and any director, officer or greater than five percent (5%) stockholder of
the Company or any of its Subsidiaries, on the other hand, that is required by
the Exchange Act to be described in the Company’s filings with the SEC is filed
as an exhibit to, or incorporated by reference as indicated in, the Annual
Report on Form 10-K for the year ended December 31, 2015 that the Company filed
on February 29, 2016 or another Company SEC Document filed between February 29,
2016 and the date hereof.

 

Section 4.18 Licenses and Permits. (a) The Company and its Subsidiaries possess
all licenses, certificates, permits and other authorizations issued by the
appropriate federal, state or foreign regulatory authorities necessary or
material to conduct its business, except where the failure to possess such
licenses, certificates, permits or authorizations would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
(b) neither the Company nor any of its Subsidiaries has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit which, singly or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, could reasonably be expected to have a
Material Adverse Effect; and (c) the Company and its Subsidiaries has no reason
to believe that any such license, certificate, permit and other authorization
will not be renewed in the ordinary course, except to the extent that any of the
foregoing would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect, except, in each case, as disclosed in
Section 4.18 of the Company Disclosure Schedules; and the Company does not
reasonably expect any future inability to acquire such permits as are necessary
to conduct its business.

 

Section 4.19 Environmental. The Company and its Subsidiaries (i) are in
compliance with any and all applicable foreign, federal, state and local laws
and regulations relating to the protection of human health and safety (to the
extent such health and safety relate to exposure to Hazardous Material or toxic
substances or wastes, pollutants or contaminants), the environment or the
release, treatment, storage or disposal of Hazardous Materials or toxic
substances or wastes, pollutants or contaminants (“Environmental Laws”), (ii)
have received all permits, licenses or other approvals required of them under
applicable Environmental Laws to conduct their respective businesses as they are
currently being conducted and (iii) are in compliance with all terms and
conditions of any such permit, license or approval, except where such
noncompliance with Environmental Laws, failure to receive required permits,
licenses or other approvals or failure to comply with the terms and conditions
of such permits, licenses or approvals would not, singly or in the aggregate,
have a Material Adverse Effect. Except as described in Section 4.19 of the
Company Disclosure Schedules, none of the Company or its Subsidiaries
anticipates any capital expenditures for fiscal years 2016 and 2017 required by
Environmental Laws which would, singly or in the aggregate, have a Material
Adverse Effect. To the Knowledge of the Company, neither the Company nor its
Subsidiaries have generated, treated, stored, released or disposed of any
Hazardous Materials that would give rise to any costs or liabilities under any
Environmental Laws (including, without limitation, any capital or operating
expenditures required for clean-up, closure of properties or compliance with

 

28

 

Environmental Laws or any permit, license or approval, and any potential
liabilities to third parties) which would, singly or in the aggregate, have a
Material Adverse Effect.

 

Section 4.20 Tax Returns.

 

(a)       Except as would not reasonably be expected to be material to the
Company and its Subsidiaries taken as a whole, (i) each of the Company and its
Subsidiaries has filed or caused to be filed all U.S. federal, state,
provincial, local and non-U.S. Tax returns required to have been filed by it and
(ii) taken as a whole, each such Tax return is true and correct;

 

(b)       Each of the Company and its Subsidiaries has timely paid or caused to
be timely paid all Taxes shown to be due and payable by it on the returns
referred to in clause (a) and all other Taxes or assessments (or made adequate
provision (in accordance with GAAP) for the payment of all Taxes due) with
respect to all periods or portions thereof ending on or before the date hereof
(except Taxes or assessments that are being contested in good faith by
appropriate proceedings and for which the Company and its Subsidiaries (as the
case may be) has set aside on its books adequate reserves in accordance with
GAAP or with respect to the Debtors only, except to the extent the non-payment
thereof is permitted by the Bankruptcy Code), which Taxes, if not paid or
adequately provided for, would reasonably be expected to be material to the
Company and its Subsidiaries taken as a whole; and

 

(c)       As of the date hereof, with respect to the Company and its
Subsidiaries, other than in connection with the Chapter 11 Cases and other than
Taxes or assessments that are being contested in good faith and are not expected
to result in significant negative adjustments that would be material to the
Company and its Subsidiaries taken as a whole, (i) there are no claims being
asserted in writing with respect to any Taxes, (ii) no presently effective
waivers or extensions of statutes of limitation with respect to Taxes have been
given or requested and (iii) no Tax returns are being examined by, and no
written notification of intention to examine has been received from, the IRS or
any other Governmental Entity.

 

Section 4.21 Employee Benefit Plans.

 

(a)       Except for the filing and pendency of the Chapter 11 Cases or
otherwise as would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect: (i) each Company Plan and each
Multiemployer Plan is in compliance with the applicable provisions of ERISA and
the Code; (ii) no Reportable Event has occurred during the past six years (or is
reasonably likely to occur); (iii) no Company Plan has any Unfunded Pension
Liability in excess of $2,000,000 with respect to any single Company Plan and in
excess of $3,000,000 with respect to all Company Plans in the aggregate; (iv) no
ERISA Event has occurred or is reasonably expected to occur; (v) none of the
Company or any of its Subsidiaries has engaged in a “prohibited transaction” (as
defined in Section 406 of ERISA and Section 4975 of the Code) in connection with
any employee pension benefit plan (as defined in Section 3(2) of ERISA) that
would subject the Company or any of its Subsidiaries to Tax; (vi) no employee
welfare plan (as defined in Section 3(1) of ERISA) maintained or contributed to
by the Company or any of its Subsidiaries provides benefits to retired employees
or other former employees (other than as required by Section 601 of ERISA); and
(vii) none of the Company or any of its

 

29

 

Subsidiaries or any ERISA Affiliate has incurred or is reasonably expected to
incur any Withdrawal Liability.

 

(b)       Neither the Company nor any of its Subsidiaries has established,
sponsored or maintained, or has any liability with respect to, any employee
pension benefit plan or other employee benefit plan, program, policy, agreement
or arrangement governed by or subject to the Laws of a jurisdiction other than
the United States of America.

 

(c)       Except as would not be reasonably expected to result, individually or
in the aggregate, in a Material Adverse Effect, there are no pending, or to the
Knowledge of the Company, threatened claims, sanctions, actions or lawsuits,
asserted or instituted against any Company Plan or any Person as fiduciary or
sponsor of any Company Plan, in each case other than claims for benefits in the
normal course.

 

(d)       Within the last six years, no Company Plan has been terminated,
whether or not in a “standard termination” as that term is used in Section
4041(b)(1) of ERISA, except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect nor has any Company
Plan with Unfunded Pension Liabilities been transferred outside of the
“controlled group” (within the meaning of Section 4001(a)(14) of ERISA).

 

(e)       Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, all compensation and benefit
arrangements of the Company and its Subsidiaries comply and have complied in
both form and operation with their terms and all applicable Laws and legal
requirements, and neither the Company, nor any of its Subsidiaries, could
reasonably be expected to have any obligation to provide any individual with a
“gross up” or similar payment in respect of any Taxes that may become payable
under Section 409A or 4999 of the Code.

 

(f)       Except as would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect, (i) the Company and each of its
Subsidiaries has complied and is currently in compliance with all Laws and legal
requirements in respect of personnel, employment and employment practices; (ii)
all service providers of the Company or its Subsidiaries are correctly
classified as employees, independent contractors, or otherwise for all purposes
(including any applicable tax and employment policies or law); and (iii) the
Company and its Subsidiaries have not and are not engaged in any unfair labor
practice.

 

Section 4.22 Internal Control Over Financial Reporting. The Company and each of
its Subsidiaries, on a consolidated basis, maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability; (iii) access to assets is permitted only in accordance
with management’s general or specific authorization; and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.
Except as described in the Company SEC Documents or in Section 4.22 of the
Company Disclosure Schedules, since the end of the Company’s most recent audited
fiscal year, there has been (i) no material weakness in the Company’s internal
control

 

30

 

over financial reporting (whether or not remediated) and (ii) no change in the
Company’s internal control over financial reporting that has materially
affected, or is reasonably likely to materially affect, the Company’s internal
control over financial reporting.

 

Section 4.23 Disclosure Controls and Procedures. The Company and its
Subsidiaries have established, maintained and periodically evaluate the
effectiveness of “disclosure controls and procedures” (as defined in Rules
13a-15 and 15d-15 under the Exchange Act). Such disclosure controls and
procedures are designed to ensure that information required to be disclosed by
the Company in the reports that it will be required to file or submit under the
Exchange Act is recorded, processed, summarized and reported, within the time
periods specified in the SEC’s rules and forms, and is accumulated and
communicated to the Company’s management, including its principal executive
officer or officers and principal financial officer or officers, as appropriate,
to allow timely decisions regarding disclosure.

 

Section 4.24 Material Contracts. All Material Contracts are valid, binding and
enforceable by and against the Company or its relevant Subsidiary and, to the
Knowledge of the Company, each other party thereto (except where the failure to
be valid, binding or enforceable does not constitute a Material Adverse Effect),
and no written notice to terminate, in whole or part, any Material Contract has
been delivered to the Company or any of its Subsidiaries (except where such
termination would not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect). Other than as a result of the filing of
the Chapter 11 Cases, neither the Company nor any of its Subsidiaries nor, to
the Knowledge of the Company, any other party to any Material Contract, is in
material default or breach under the terms thereof, in each case, except for
such instances of material default or breach that would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

 

Section 4.25 No Unlawful Payments. Neither the Company nor any of its
Subsidiaries nor, to the Knowledge of the Company, any director, officer,
employee, affiliate, agent or representative of the Company or of any of its
Subsidiaries, has taken any action in furtherance of an offer, payment, promise
to pay, or authorization or approval of the payment or giving of money,
property, gifts or anything else of value, directly or indirectly, to any
“foreign official”, as defined in the Foreign Corrupt Practices Act (the “FCPA”)
(including any officer or employee of a foreign government or government-owned
or controlled entity or of a public international organization, or any person
acting in an official capacity for or on behalf of any of the foregoing, or any
foreign political party or party official or candidate for political office) to
influence official action or secure an improper advantage in violation of the
FCPA; and the Company and its Subsidiaries and affiliates have conducted their
businesses in compliance with the FCPA.

 

Section 4.26 Compliance with Anti-Money Laundering Laws. The operations of the
Company and its Subsidiaries are and have been conducted at all times in
material compliance with all applicable financial recordkeeping and reporting
requirements, including those of the Bank Secrecy Act, as amended by Title III
of the Uniting and Strengthening America by Providing Appropriate Tools Required
to Intercept and Obstruct Terrorism Act of 2001 (USA PATRIOT Act), and the
applicable anti-money laundering statutes of jurisdictions where the Company and
its Subsidiaries conduct business, the rules and regulations thereunder and any
related or similar rules, regulations or guidelines, issued,

 

31

 

administered or enforced by any governmental agency (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any court or governmental agency, authority or body or any arbitrator involving
the Company or any of its Subsidiaries with respect to the Anti-Money Laundering
Laws is pending or, to the Knowledge of the Company, threatened.

 

Section 4.27 No Broker’s Fees. Neither the Company nor any of its Subsidiaries
is a party to any Contract with any Person (other than this Agreement) that
would give rise to a valid claim against the Commitment Parties for a brokerage
commission, finder’s fee or like payment in connection with the Rights Offering
or the sale of the Unsubscribed Shares.

 

Section 4.28 Takeover Statutes. No Takeover Statute is applicable to this
Agreement, the Backstop Commitment and the other transactions contemplated by
this Agreement. As of the entry of the Approval Order, the board of directors of
the Company shall have authorized and approved the issuance of the New Common
Stock, including the Rights Offering Shares, pursuant to this Agreement, the
Plan and the Rights Offering.

 

Section 4.29 Investment Company Act. Neither the Company nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

 

Section 4.30 Insurance. The Company and each of its Subsidiaries, on a
consolidated basis, are insured by insurers of recognized financial
responsibility against such losses and risks and in such amounts as are prudent
and customary in the businesses in which they are engaged; neither the Company
nor any of its Subsidiaries has been refused any insurance coverage sought or
applied for; and neither the Company nor any of its Subsidiaries has any reason
to believe that it will not be able to renew its existing insurance coverage as
and when such coverage expires or to obtain similar coverage from similar
insurers as may be necessary to continue its business at a cost that would not
have a Material Adverse Effect, except as described in the Company SEC Documents
or in Section 4.30 of the Company Disclosure Schedules.

 

Section 4.31 Alternative Transactions. As of the date hereof, neither the
Company nor any of its Subsidiaries is pursuing, or in discussions regarding,
any solicitation, offer, or proposal from any Person concerning any actual or
proposed Alternative Transaction, except with the prior written consent of the
Commitment Parties.

 

Section 4.32 Reserve Engineers. Cawley, Gillespie & Associates, Inc. (“CG&A”), a
reserve engineer that prepared reserve reports on estimated net proved oil and
natural gas reserves held by the Company and its predecessors as of December 31,
2012, was, as of the date of preparation of such reserve reports, and is, as of
the date hereof, an independent petroleum engineer with respect to the Company
and its predecessors. Netherland, Sewell & Associates, Inc. (“NSAI”), a reserve
engineer that prepared reserve reports on estimated net proved oil and natural
gas reserves held by the Company as of December 31, 2013, and audited reserve
reports prepared by the Company on estimated net proved oil and natural gas
reserves held by the Company as of December 31, 2014 and December 31, 2015 was,
as of the date of

 

32

 

preparation or audit, as applicable, of such reserve reports, and is, as of the
date hereof, an independent petroleum engineer with respect to the Company. The
information provided to CG&A and NSAI by the Company, including, without
limitation, information as to production, costs of operation and development,
current prices for production and agreements relating to current and future
operations and sales of production, was true and correct in all material
respects on the dates the reports were made. Such information was provided to
CG&A and NSAI in accordance with all customary industry practices.

 

Section 4.33 Reserve Reports. The reserve reports prepared by CG&A, NSAI and the
Company setting forth the estimated proved reserves attributed to the oil and
gas properties of the Company accurately reflect in all material respects the
ownership interests of the Company, its Subsidiaries and its predecessors in the
properties therein. Other than normal production of reserves, intervening market
commodity price fluctuations, fluctuations in demand for such products, adverse
weather conditions, unavailability or increased costs of rigs, equipment,
supplies or personnel, the timing of third party operations and other facts, in
each case in the ordinary course of business, and except as disclosed in the
Company SEC Documents or in Section 4.33 of the Company Disclosure Schedules,
the Company is not aware of any facts or circumstances that would result in a
material adverse change in the aggregate net reserves, or the present value of
future net cash flows therefrom, as disclosed in the Company SEC Documents or in
Section 4.33 of the Company Disclosure Schedules, and reserve reports; and
estimates of such reserves and present values as disclosed in the Company SEC
Documents or in Section 4.33 of the Company Disclosure Schedules, and reflected
in the reserve reports comply in all material respects with the applicable
requirements of Regulation S-X and Industry Guide 2 under the Securities Act.

 

Article V

REPRESENTATIONS AND WARRANTIES OF THE COMMITMENT PARTIES

 

Each Commitment Party represents and warrants as to itself only (unless
otherwise set forth herein, as of the date of this Agreement and as of the
Closing Date) as set forth below.

 

Section 5.1 Incorporation. Such Commitment Party is a legal entity duly
organized, validly existing and, if applicable, in good standing (or the
equivalent thereof) under the Laws of its jurisdiction of incorporation or
organization (except where the failure to be in good standing (or the
equivalent) would not reasonably be expected to prohibit or materially and
adversely impact such Commitment Party’s performance of its obligations under
this Agreement).

 

Section 5.2 Corporate Power and Authority. Such Commitment Party has the
requisite power and authority (corporate or otherwise) to enter into, execute
and deliver this Agreement and each other Transaction Agreements to which such
Commitment Party is a party and to perform its obligations hereunder and
thereunder and has taken all necessary action (corporate or otherwise) required
for the due authorization, execution, delivery and performance by it of this
Agreement and the other Transaction Agreements.

 

33

 

Section 5.3 Execution and Delivery. This Agreement and each other Transaction
Agreement to which such Commitment Party is a party (a) has been, or prior to
its execution and delivery will be, duly and validly executed and delivered by
such Commitment Party and (b) upon entry of the Approval Order and assuming due
and valid execution and delivery hereof and thereof by the Company and the other
Debtors (as applicable), will constitute valid and legally binding obligations
of such Commitment Party, enforceable against such Commitment Party in
accordance with their respective terms, except as enforceability may be limited
by bankruptcy, insolvency, reorganization or other similar Laws limiting
creditors’ rights generally or by equitable principles relating to
enforceability.

 

Section 5.4 No Conflict. Assuming that the consents referred to in clauses (a)
and (b) of ‎Section 5.5 are obtained, the execution and delivery by such
Commitment Party of this Agreement and each other Transaction Agreement to which
such Commitment Party is a party, the compliance by such Commitment Party with
all of the provisions hereof and thereof and the consummation of the
transactions contemplated herein and therein (a) will not conflict with, or
result in breach, modification, termination or violation of, any of the terms or
provisions of, or constitute a default under (with or without notice or lapse of
time or both), or result in the acceleration of, or the creation of any Lien
under, any Contract to which such Commitment Party is party or is bound or to
which any of the property or assets or such Commitment Party are subject, (b)
will not result in any violation of the provisions of the certificate of
incorporation or bylaws (or comparable constituent documents) of such Commitment
Party and (c) will not result in any material violation of any Law or Order
applicable to such Commitment Party or any of its properties, except in each of
the cases described in clauses (a) or (c), for any conflict, breach,
modification, violation, default, acceleration or Lien which would not
reasonably be expected, individually or in the aggregate, to prohibit or
materially and adversely impact such Commitment Party’s performance of its
obligations under this Agreement.

 

Section 5.5 Consents and Approvals. No consent, approval, authorization, Order,
registration or qualification of or with any Governmental Entity having
jurisdiction over such Commitment Party or any of its properties is required for
the execution and delivery by such Commitment Party of this Agreement and each
other Transaction Agreement to which such Commitment Party is a party, the
compliance by such Commitment Party with the provisions hereof and thereof and
the consummation of the transactions (including the purchase by such Commitment
Party of its Backstop Commitment Percentage of the Unsubscribed Shares and its
portion of the Rights Offering Shares) contemplated herein and therein, except
(a) any consent, approval, authorization, Order, registration or qualification
which, if not made or obtained, would not reasonably be expected, individually
or in the aggregate, to prohibit or materially and adversely impact such
Commitment Party’s performance of its obligations under this Agreement and each
other Transaction Agreement to which such Commitment Party is a party and (b)
filings, notifications, authorizations, approvals, consents, clearances or
termination or expiration of all applicable waiting periods under any Antitrust
Laws in connection with the transactions contemplated by this Agreement.

 

Section 5.6 Offering. Such Commitment Party represents and warrants that it has
not engaged and will not engage in “general solicitation” or “general
advertising” (each within the meaning of Regulation D of the Securities Act) of
or to investors with respect to

 

34

 

offers or sales of (a) the Unsubscribed Shares or (b) any shares of New Common
Stock issued to such Commitment Party in satisfaction of the Commitment Premium,
in each case under circumstances that would cause the offering or issuance of
Unsubscribed Shares or any shares of New Common Stock issued in satisfaction of
the Commitment Premium under this Agreement not to be exempt from registration
under the Securities Act pursuant to Section 4(a)(2), the provisions of
Regulation D or any other applicable exemption to the extent that such shares
are issued in reliance on Section 4(a)(2) of the Securities Act.

 

Section 5.7 Purchasing Intent. Such Commitment Party is acquiring the
Unsubscribed Shares, and any shares of New Common Stock issued to such
Commitment Party in satisfaction of the Commitment Premium, for its own account
or accounts or funds over which it holds voting discretion, not otherwise as a
nominee or agent, and not otherwise with the view to, or for resale in
connection with, any distribution thereof not in compliance with applicable
securities Laws, and such Commitment Party has no present intention of selling,
granting any other participation in, or otherwise distributing the same, except
in compliance with applicable securities Laws.

 

Section 5.8 Sophistication; Investigation. Such Commitment Party has such
knowledge and experience in financial and business matters such that it is
capable of evaluating the merits and risks of its investment in the Unsubscribed
Shares and any shares of New Common Stock issued to such Commitment Party in
satisfaction of the Commitment Premium. Such Commitment Party is an “accredited
investor” within the meaning of Rule 501(a) of the Securities Act and a
“qualified institutional buyer” within the meaning of Rule 144A of the
Securities Act. Such Commitment Party understands and is able to bear any
economic risks associated with such investment (including the necessity of
holding such shares for an indefinite period of time). Except for the
representations and warranties expressly set forth in this Agreement or any
other Transaction Agreement, such Commitment Party disclaims reliance on any
representations or warranties, either express or implied, by or on behalf of the
Company or any of its Subsidiaries. Such Commitment Party acknowledges that  it
(A) has been furnished with or has had full access to all the information that
it considers necessary or appropriate to make an informed investment decision
with respect to the Unsubscribed Shares or any shares of New Common Stock issued
to such Commitment Party in satisfaction of the Commitment Premium, (B) has had
an opportunity to discuss with management of the Company the intended business
and financial affairs of the Company and to obtain information (to the extent
the Company possessed such information or could acquire it without unreasonable
effort or expense) necessary to verify any information furnished to it or to
which it had access. Such Commitment Party acknowledges that the transfer of the
Unsubscribed Shares or any shares of New Common Stock issued to such Commitment
Party in satisfaction of the Commitment Premium has not been registered under
the Securities Act or under any state securities laws.

 

Section 5.9 No Broker’s Fees. Such Commitment Party is not a party to any
Contract with any Person (other than the Transaction Agreements and any Contract
giving rise to the Expense Reimbursement hereunder) that would give rise to a
valid claim against the Company or any of its Subsidiaries for a brokerage
commission, finder’s fee or like payment in connection with the Rights Offering
or the sale of the Unsubscribed Shares.

 

Section 5.10 Note Claims.

 

35

 

(a)       As of the date hereof, such Commitment Party and its Affiliates (to
the extent of such Commitment Party’s knowledge) were, collectively, the
beneficial owner of, or the investment advisor or manager for the beneficial
owner of, at least the aggregate principal amount of Note Claims as set forth
opposite such Commitment Party’s name under the column titled “Note Claims” on
Schedule 2 attached hereto.

 

(b)       As of the date hereof, such Commitment Party or its applicable
Affiliates has the full power to vote, dispose of and compromise at least the
aggregate principal amount of the Note Claims set forth opposite such Commitment
Party’s name under the column titled “Note Claims” on Schedule 2 attached
hereto.

 

(c)       As of the date hereof, such Commitment Party has not entered into any
Contract to Transfer, in whole or in part, any portion of its right, title or
interest in such Note Claims where such Transfer would prohibit such Commitment
Party from complying with the terms of this Agreement or the Restructuring
Support Agreement.

 

Section 5.11 Arm’s-Length. Such Commitment Party acknowledges and agrees that
(a) the Company and its Subsidiaries are acting solely in the capacities of
arm’s-length contractual counterparties to such Commitment Party with respect to
the transactions contemplated hereby (including in connection with determining
the terms of the Rights Offering) and not as a financial advisor or a fiduciary
to, or an agent of, such Commitment Party and (b) neither the Company nor any of
its Subsidiaries is advising such Commitment Party as to any legal, tax,
investment, accounting or regulatory matters in any jurisdiction.

 

Article VI

ADDITIONAL COVENANTS

 

Section 6.1 Orders Generally. The Company and the Debtors, as applicable, shall
support and make commercially reasonable efforts, consistent with the
Restructuring Support Agreement, to (a) obtain the entry of the Approval Order
and the Confirmation Order, (b) cause the Approval Order and the Confirmation
Order to become Final Orders (and request that such Orders become Final Orders
effective immediately upon entry by the Bankruptcy Court pursuant to a waiver of
Rules 3020 and 6004(h) of the Bankruptcy Rules, as applicable), and (c) take all
other actions required under the terms of the Restructuring Support Agreement,
consistent with the Bankruptcy Code, the Bankruptcy Rules and the Restructuring
Support Agreement. Unless otherwise determined by the Requisite Commitment
Parties, counsel to the Commitment Parties will provide the Company and its
counsel with copies of the proposed Approval Order, and a reasonable opportunity
to review and comment on such Orders prior to such Orders being filed with the
Bankruptcy Court, and such Orders shall be in form and substance reasonably
satisfactory to the Requisite Commitment Parties and satisfactory to the
Company. Any amendments, modifications, changes, or supplements to any of the
Approval Order and the Confirmation Order and any of the motions seeking entry
of such Orders, shall be in form and substance reasonably satisfactory to the
Requisite Commitment Parties and satisfactory to the Company.

 

36

 

Section 6.2 Conduct of Business

 

(a) Except as expressly set forth in this Agreement or in the Restructuring
Support Agreement or with the prior written consent of Requisite Commitment
Parties (requests for which, including related information, shall be directed to
the counsel and financial advisors to the Ad Hoc Committee), during the period
from the date of this Agreement to the earlier of the Closing Date and the date
on which this Agreement is terminated in accordance with its terms (the
“Pre-Closing Period”), (a) the Company shall, and shall cause each of its
Subsidiaries to, carry on its business in the ordinary course and use its
commercially reasonable efforts to: (i) preserve intact its business, (ii) keep
available the services of its officers and employees, (iii) preserve its
material relationships with customers, suppliers, licensors, licensees,
distributors and others having material business dealings with the Company or
its Subsidiaries in connection with their business, and (iv) file Company SEC
Documents within the time periods required under the Exchange Act, in each case
in accordance with ordinary course practices, and (b) the Company shall not, and
shall not permit any of its Subsidiaries to, enter into any transaction that is
material to their business other than (A) transactions in the ordinary course of
business that are consistent with prior business practices of the Debtors,
(B) other transactions after prior notice to the Commitment Parties to implement
tax planning which transactions are not reasonably expected to materially
adversely affect any Commitment Party and (C) transactions expressly
contemplated by the Transaction Agreements.

 

For the avoidance of doubt, the following shall be deemed to occur outside of
the ordinary course of business of the Company and shall require the prior
written consent of the Requisite Commitment Parties unless the same would
otherwise be permissible under the preceding clause (B) or (C): (1) any
amendment, modification, termination, waiver, supplement, restatement or other
change to any Material Contract or any assumption of any Material Contract in
connection with the Chapter 11 Cases (other than as contemplated and allowed by
the Restructuring Support Agreement or any Material Contracts that are otherwise
addressed by clause (3) below), (2) entry into, or any amendment, modification,
waiver, supplement or other change to, any employment agreement to which the
Company or any of its Subsidiaries is a party or any assumption of any such
employment agreement in connection with the Chapter 11 Cases, except for as
provided for in the Restructuring Support Agreement or the Plan, and (3) the
adoption or amendment of any management incentive or equity plan by any of the
Debtors except for as provided for in the Restructuring Support Agreement or the
Plan. Except as otherwise provided in this Agreement, nothing in this Agreement
shall give the Commitment Parties, directly or indirectly, any right to control
or direct the operations of the Company and its Subsidiaries. Prior to the
Closing Date, the Company and its Subsidiaries shall exercise, consistent with
the terms and conditions of this Agreement, complete control and supervision of
the business of the Company and its Subsidiaries.

 

Section 6.3 Access to Information; Confidentiality.

 

(a)       Subject to applicable Law and ‎Section 6.3(b), upon reasonable notice
during the Pre-Closing Period, the Company shall (and shall cause its
Subsidiaries to) afford the Commitment Parties and their Representatives upon
request reasonable access, during normal business hours and without unreasonable
disruption or interference with the Company’s and its Subsidiaries’ business or
operations, to the Company’s and its Subsidiaries’ employees, properties, books,
Contracts and records and, during the Pre-Closing Period, the Company shall

 

37

 

(and shall cause its Subsidiaries to) furnish promptly to such parties all
reasonable information concerning the Company’s and its Subsidiaries’ business,
properties and personnel as may reasonably be requested by any such party,
provided that the foregoing shall not require the Company (i) to permit any
inspection, or to disclose any information, that in the reasonable judgment of
the Company would cause the Company or any of its Subsidiaries to violate any of
their respective obligations with respect to confidentiality to a third party if
the Company shall have used its commercially reasonable efforts to obtain, but
failed to obtain, the consent of such third party to such inspection or
disclosure, (ii) to disclose any legally privileged information of the Company
or any of its Subsidiaries or (iii) to violate any applicable Laws or Orders.
All requests for information and access made in accordance with this ‎Section
6.3 shall be directed to an executive officer of the Company or such Person as
may be designated by the Company’s executive officers.

 

(b)       From and after the date hereof until the date that is one (1) year
after the expiration of the Pre-Closing Period, each Commitment Party shall, and
shall cause its Representatives to, (i) keep confidential and not provide or
disclose to any Person any documents or information received or otherwise
obtained by such Commitment Party or its Representatives pursuant to ‎Section
6.3(a), ‎Section 6.4 or in connection with a request for approval pursuant to
‎Section 6.2 (except that provision or disclosure may be made to any Affiliate
or Representative of such Commitment Party who needs to know such information
for purposes of this Agreement or the other Transaction Agreements and who
agrees to observe the terms of this ‎Section 6.3(b) (and such Commitment Party
will remain liable for any breach of such terms by any such Affiliate or
Representative)), and (ii) not use such documents or information for any purpose
other than in connection with this Agreement or the other Transaction Agreements
or the transactions contemplated hereby or thereby. Notwithstanding the
foregoing, the immediately preceding sentence shall not apply in respect of
documents or information that (A) is now or subsequently becomes generally
available to the public through no violation of this ‎Section 6.3(b), (B)
becomes available to a Commitment Party or its Representatives on a
non-confidential basis from a source other than the Company or any of its
Subsidiaries or any of their respective Representatives, (C) becomes available
to a Commitment Party or its Representatives through document production or
discovery in connection with the Chapter 11 Cases or other judicial or
administrative process, but subject to any confidentiality restrictions imposed
by the Chapter 11 Cases or other such process, or (D) such Commitment Party or
any Representative thereof is required to disclose pursuant to judicial or
administrative process or pursuant to applicable Law or applicable securities
exchange rules; provided, that, such Commitment Party or such Representative
shall provide the Company with prompt written notice of such legal compulsion
and, to the extent permitted by applicable Law, exercise commercially reasonable
efforts to cooperate with the Company to obtain a protective Order or similar
remedy to cause such information or documents not to be disclosed, including, to
the extent permitted by applicable Law, interposing all available objections
thereto, at the Company’s sole cost and expense; provided, further, that, in the
event that such protective Order or other similar remedy is not obtained, the
disclosing party shall furnish only that portion of such information or
documents that is legally required to be disclosed and shall exercise its
commercially reasonable efforts (at the Company’s sole cost and expense) to
obtain assurance that confidential treatment will be accorded such disclosed
information or documents to the extent permitted by applicable Law.

 

38

 

Section 6.4 Financial Information.

 

(a)       During the Pre-Closing Period, the Company shall deliver to the
counsel and financial advisors to the Ad Hoc Committee, and to each Commitment
Party that so requests, all statements and reports the Company is required to
deliver to the RBL Agent pursuant to Section 4.05 of the RBL Credit Agreement
(as in effect on the date hereof) (the “Financial Reports”).  Neither any waiver
by the parties to the RBL Credit Agreement of their right to receive the
Financial Reports nor any amendment or termination of the RBL Credit Agreement
shall affect the Company’s obligation to deliver the Financial Reports to the
Commitment Parties in accordance with the terms of this Agreement.

 

(b)       Information required to be delivered pursuant to Section 4.05 of the
RBL Credit Agreement (as in effect on the date hereof) shall be deemed to have
been delivered in accordance with ‎Section 6.4(a) on the date on which the
Company provides written notice to the counsel and financial advisors to the Ad
Hoc Committee, and to each Commitment Party that so requests, such information
that such information is available via the EDGAR system of the SEC on the
internet (to the extent such information has been posted or is available as
described in such notice).

 

(c)       Each Commitment Party agrees that all information and reports
delivered pursuant to this ‎Section 6.4 shall be subject to the provisions of
‎Section 6.3(b).

 

Section 6.5 Commercially Reasonable Efforts.

 

(a)       Without in any way limiting any other respective obligation of the
Company or any Commitment Party in this Agreement, each Party shall use
commercially reasonable efforts to take or cause to be taken all actions, and do
or cause to be done all things, reasonably necessary, proper or advisable in
order to consummate and make effective the transactions contemplated by this
Agreement and the Plan, including using commercially reasonable efforts in:

 

(i)       timely preparing and filing all documentation reasonably necessary to
effect all necessary notices, reports and other filings of such Person and to
obtain as promptly as practicable all consents, registrations, approvals,
permits and authorizations necessary or advisable to be obtained from any third
party or Governmental Entity;

 

(ii)       defending any Legal Proceedings in any way challenging (A) this
Agreement, the Plan or any other Transaction Agreement, (B) the Approval Order
and the Confirmation Order or (C) the consummation of the transactions
contemplated hereby and thereby, including seeking to have any stay or temporary
restraining Order entered by any Governmental Entity vacated or reversed; and

 

(iii)       working together in good faith to finalize the Reorganized Company
Corporate Documents, Transaction Agreements and all other documents relating
thereto for timely inclusion in the Plan and filing with the Bankruptcy Court.

 

39

 

(b)       Subject to applicable Laws relating to the exchange of information,
and in accordance with the Restructuring Support Agreement, the Commitment
Parties and the Company shall have the right to review in advance, and to the
extent practicable each will consult with the other on all of the information
relating to Commitment Parties or the Company, as the case may be, and any of
their respective Subsidiaries, that appears in any filing made with, or written
materials submitted to, any third party and/or any Governmental Entity in
connection with the transactions contemplated by this Agreement or the Plan;
provided, however, that the Commitment Parties are not required to provide for
review in advance declarations or other evidence submitted in connection with
any filing with the Bankruptcy Court. In exercising the foregoing rights, the
Parties shall act as reasonably and as promptly as practicable.

 

(c)       [Reserved]

 

(d)       Nothing contained in this ‎Section 6.5(d) shall limit the ability of
any Commitment Party to consult with the Debtors, to appear and be heard, or to
file objections, concerning any matter arising in the Chapter 11 Cases to the
extent not inconsistent with the Restructuring Support Agreement.

 

Section 6.6 Reorganized Company Corporate Documents. The Plan will provide that
on the Effective Date the Reorganized Company Corporate Documents will be
approved, adopted and effective. Forms of the Reorganized Company Corporate
Documents shall be filed with the Bankruptcy Court as part of the Plan
Supplement or an amendment thereto.

 

Section 6.7 Blue Sky. The Company shall, on or before the Closing Date, take
such action as the Company shall reasonably determine is necessary in order to
obtain an exemption for, or to qualify the Unsubscribed Shares issued hereunder,
sale to the Commitment Parties at the Closing Date pursuant to this Agreement
under applicable securities and “Blue Sky” Laws of the states of the United
States (or to obtain an exemption from such qualification) and any applicable
foreign jurisdictions, and shall provide evidence of any such action so taken to
the Commitment Parties on or prior to the Closing Date. The Company shall timely
make all filings and reports relating to the offer and sale of the Unsubscribed
Shares issued hereunder required under applicable securities and “Blue Sky” Laws
of the states of the United States following the Closing Date. The Company shall
pay all fees and expenses in connection with satisfying its obligations under
this ‎Section 6.7.

 

Section 6.8 DTC Eligibility. Unless otherwise requested by the Requisite
Commitment Parties, the Company shall use commercially reasonable efforts to
promptly make, when applicable from time to time after the Closing, all
Unlegended Shares eligible for deposit with The Depository Trust Company.
“Unlegended Shares” means any shares of New Common Stock acquired by the
Commitment Parties and their respective Affiliates (including any Related
Purchaser or Ultimate Purchaser in respect thereof) pursuant to this Agreement
and the Plan, including all shares issued to the Commitment Parties and their
respective Affiliates in connection with the Rights Offering, that do not
require, or are no longer subject to, the Legend.

 

40

 

Section 6.9 Use of Proceeds. The Debtors will apply the proceeds from the
exercise of the Subscription Rights and the sale of the Unsubscribed Shares for
the purposes identified in the Disclosure Statement and the Plan.

 

Section 6.10 Share Legend. In the event the shares of New Common Stock
distributed pursuant to this Agreement are issued in reliance on section 4(a)(2)
of the Securities Act, each certificate evidencing all shares of New Common
Stock issued hereunder, including any certificate evidencing shares of New
Common Stock that may be issued in satisfaction of the Commitment Premium and in
reliance on section 4(a)(2) of the Securities Act as provided herein, and each
certificate issued in exchange for or upon the Transfer of any such shares,
shall be stamped or otherwise imprinted with a legend (the “Legend”) in
substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED ON [DATE
OF ISSUANCE], HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES SECURITIES ACT
OF 1933, AS AMENDED (THE “ACT”), OR ANY OTHER APPLICABLE STATE SECURITIES LAWS,
AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER THE ACT OR AN AVAILABLE EXEMPTION FROM REGISTRATION THEREUNDER.”

 

In the event that any such shares are uncertificated, such shares shall be
subject to a restrictive notation substantially similar to the Legend in the
stock ledger or other appropriate records maintained by the Company or agent and
the term “Legend” shall include such restrictive notation. The Company shall
remove the Legend (or restrictive notation, as applicable) set forth above from
the certificates evidencing any such shares (or the stock ledger or other
appropriate Company records, in the case of uncertified shares), upon request,
at any time after the restrictions described in such Legend cease to be
applicable, including, as applicable, when such shares may be sold under Rule
144 of the Securities Act. The Company may reasonably request such opinions,
certificates or other evidence that such restrictions no longer apply as a
condition to removing the Legend.

 

Section 6.11 Antitrust Approval.

 

(a)       Each Party agrees to use commercially reasonable efforts to take, or
cause to be taken, all actions and to do, or cause to be done, all things
necessary to consummate and make effective the transactions contemplated by this
Agreement, the Plan and the other Transaction Agreements, including (i) if
applicable, filing, or causing to be filed, the Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated by this
Agreement with the Antitrust Division of the United States Department of Justice
and the United States Federal Trade Commission and any filings (or, if required
by any Antitrust Authority, any drafts thereof) under any other Antitrust Laws
that are necessary to consummate and make effective the transactions
contemplated by this Agreement as soon as reasonably practicable and no later
than fifteen (15) Business Days following the date hereof and (ii) promptly
furnishing documents or information reasonably requested by any Antitrust
Authority.

 

41

 

(b)       The Company and each Commitment Party subject to an obligation
pursuant to the Antitrust Laws to notify any transaction contemplated by this
Agreement, the Plan or the other Transaction Agreements that has notified the
Company in writing of such obligation (each such Commitment Party, a “Filing
Party”) agree to reasonably cooperate with each other as to the appropriate time
of filing such notification and its content. The Company and each Filing Party
shall, to the extent permitted by applicable Law: (i) promptly notify each other
of, and if in writing, furnish each other with copies of (or, in the case of
material oral communications, advise each other orally of) any communications
from or with an Antitrust Authority; (ii) not participate in any meeting with an
Antitrust Authority unless it consults with each other Filing Party and the
Company, as applicable, in advance and, to the extent permitted by the Antitrust
Authority and applicable Law, give each other Filing Party and the Company, as
applicable, a reasonable opportunity to attend and participate thereat;
(iii) furnish each other Filing Party and the Company, as applicable, with
copies of all correspondence and communications between such Filing Party or the
Company and the Antitrust Authority; (iv) furnish each other Filing Party with
such necessary information and reasonable assistance as may be reasonably
necessary in connection with the preparation of necessary filings or submission
of information to the Antitrust Authority; and (v) not withdraw its filing, if
any, under the HSR Act without the prior written consent of the Requisite
Commitment Parties and the Company.

 

(c)       Should a Filing Party be subject to an obligation under the Antitrust
Laws to jointly notify with one or more other Filing Parties (each, a “Joint
Filing Party”) any transaction contemplated by this Agreement, the Plan or the
other Transaction Agreements, such Joint Filing Party shall promptly notify each
other Joint Filing Party of, and if in writing, furnish each other Joint Filing
Party with copies of (or, in the case of material oral communications, advise
each other Joint Filing Party orally of) any communications from or with an
Antitrust Authority.

 

(d)       The Company and each Filing Party shall use their commercially
reasonable efforts to obtain all authorizations, approvals, consents, or
clearances under any applicable Antitrust Laws or to cause the termination or
expiration of all applicable waiting periods under any Antitrust Laws in
connection with the transactions contemplated by this Agreement at the earliest
possible date after the date of filing. The communications contemplated by this
‎Section 6.11 may be made by the Company or a Filing Party on an outside
counsel-only basis or subject to other agreed upon confidentiality safeguards.
The obligations in this ‎Section 6.11 shall not apply to filings,
correspondence, communications or meetings with Antitrust Authorities unrelated
to the transactions contemplated by this Agreement, the Plan or the other
Transaction Agreements.

 

Section 6.12 Alternative Transactions. The Company and the other Debtors shall
not seek, solicit, or support any Alternative Transaction except with the prior
written consent of the Commitment Parties; provided, however, that (i) if any of
the Debtors, directly or indirectly, through any of its representatives or
advisors, receives a bona fide proposal for an Alternative Transaction from any
third party (who has not withdrawn such proposal) from the date of execution of
this Agreement until the occurrence of a Termination Date, and such Debtor has
determined in good faith that such Alternative Transaction is, or after
reasonable commercial negotiations may be, higher or otherwise better than the
Restructuring Transactions,

 

42

 

then the Debtors shall, within two business days of making such determination,
notify counsel to the Commitment Parties of the receipt of such proposal, with
such notice to include the material terms thereof, including the identity of the
person or group of persons involved. The Debtors shall not enter into any
confidentiality agreement with a party interested in an Alternative Transaction
unless such party consents to identifying and providing to counsel to the
Commitment Parties (under a reasonably acceptable confidentiality agreement) the
foregoing information.

 

Article VII

CONDITIONS TO THE OBLIGATIONS OF THE PARTIES

 

Section 7.1 Conditions to the Obligations of the Commitment Parties. The
obligations of each Commitment Party to consummate the transactions contemplated
hereby shall be subject to (unless waived in accordance with ‎Section 7.2) the
satisfaction of the following conditions prior to or at the Closing:

 

(a)       Approval Order. The Bankruptcy Court shall have entered the Approval
Order and such Order shall be a Final Order.

 

(b)       Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order in form and substance reasonably satisfactory to the
Requisite Commitment Parties, and such Order shall be a Final Order.

 

(c)       Plan. The Company and all of the other Debtors shall have complied, in
all material respects, with the terms of the Plan that are to be performed by
the Company and the other Debtors on or prior to the Effective Date and the
conditions to the occurrence of the Effective Date (other than any conditions
relating to occurrence of the Closing) set forth in the Plan shall have been
satisfied or waived in accordance with the terms of the Plan.

 

(d)       Rights Offering; Rights Offering Procedures. The Rights Offering and
Rights Offering Procedures shall have been conducted, in all material respects,
in accordance with any Approval Order and this Agreement, and the Rights
Offering Expiration Time shall have occurred.

 

(e)       Effective Date. The Effective Date shall have occurred, or shall be
deemed to have occurred concurrently with the Closing, as applicable, in
accordance with the terms and conditions in the Plan and in the Confirmation
Order.

 

(f)       Reorganized Company Corporate Documents. The Reorganized Company
Corporate Documents shall duly have been approved and adopted and shall be in
full force and effect.

 

(g)       Expense Reimbursement. The Debtors shall have paid all Expense
Reimbursement accrued through the Closing Date pursuant to ‎Section 3.3.

 

43

 

(h)       Consents. All governmental and third-party notifications, filings,
consents, waivers and approvals set forth on Schedule 3 and required for the
consummation of the transactions contemplated by this Agreement and the Plan
shall have been made or received.

 

(i)       Antitrust Approvals. All waiting periods imposed by any Governmental
Entity or Antitrust Authority in connection with the transactions contemplated
by this Agreement shall have terminated or expired and all authorizations,
approvals, consents or clearances under the Antitrust Laws in connection with
the transactions contemplated by this Agreement shall have been obtained.

 

(j)       No Legal Impediment to Issuance. No Law or Order shall have been
enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement;

 

(k)       Representations and Warranties.

 

(i)       The representations and warranties of the Debtors contained in
Sections ‎4.11 and ‎4.28 shall be true and correct in all respects on and as of
the Closing Date with the same effect as if made on and as of the Closing Date
(except for such representations and warranties made as of a specified date,
which shall be true and correct only as of the specified date).

 

(ii)       The representations and warranties of the Debtors contained in
Sections ‎4.2, ‎4.3, ‎4.4, ‎4.5, and ‎4.6(b) shall be true and correct in all
material respects on and as of the Closing Date after giving effect to the Plan
with the same effect as if made on and as of the Closing Date after giving
effect to the Plan (except for such representations and warranties made as of a
specified date, which shall be true and correct in all material respects only as
of the specified date).

 

(iii)       The representations and warranties of the Debtors contained in this
Agreement other than those referred to in clauses (i) and (ii) above shall be
true and correct (disregarding all materiality or Material Adverse Effect
qualifiers) on and as of the Closing Date after giving effect to the Plan with
the same effect as if made on and as of the Closing Date after giving effect to
the Plan (except for such representations and warranties made as of a specified
date, which shall be true and correct only as of the specified date), except
where the failure to be so true and correct does not constitute, individually or
in the aggregate, a Material Adverse Effect.

 

(l)       Covenants. The Debtors shall have performed and complied, in all
material respects, with all of their respective covenants and agreements
contained in this Agreement that contemplate, by their terms, performance or
compliance prior to the Closing Date.

 

(m)       Material Adverse Effect. Since the date of this Agreement, there shall
not have occurred, and there shall not exist, any event, development, occurrence
or change that constitutes, individually or in the aggregate, a Material Adverse
Effect.

 

44

 

(n)       Officer’s Certificate. The Commitment Parties shall have received on
and as of the Closing Date a certificate of the chief executive officer or chief
financial officer of the Company confirming that the conditions set forth in
Sections ‎7.1(k), ‎(l), and ‎(m) have been satisfied.

 

(o)       Funding Notice. The Noteholders shall have received the Funding
Notice.

 

(p)       Key Contracts. The assumption or rejection (in each case, pursuant to
section 365 of the Bankruptcy Code) and/or amendment of the Contracts described
in Section 1.1 of the Company Disclosure Schedules as of the Closing Date and
the liabilities of the Reorganized Debtors with respect to such Contracts shall,
in the aggregate, be reasonably satisfactory to the Requisite Commitment
Parties.

 

Section 7.2 Waiver of Conditions to Obligations of Commitment Parties. All or
any of the conditions set forth in ‎Section 7.1 may only be waived in whole or
in part with respect to all Commitment Parties by a written instrument executed
by the Requisite Commitment Parties in their sole discretion and if so waived,
all Commitment Parties shall be bound by such waiver.

 

Section 7.3 Conditions to the Obligations of the Debtors. The obligations of the
Debtors to consummate the transactions contemplated hereby with the Commitment
Parties is subject to (unless waived by the Company) the satisfaction of each of
the following conditions:

 

(a)       Approval Order. The Bankruptcy Court shall have entered the Approval
Order and such Order shall be a Final Order.

 

(b)       Confirmation Order. The Bankruptcy Court shall have entered the
Confirmation Order, and such Order shall be a Final Order.

 

(c)       Effective Date. The Effective Date shall have occurred in accordance
with the terms and conditions in the Plan and in the Confirmation Order.

 

(d)       Rights Offering. The Rights Offering Expiration Time shall have
occurred.

 

(e)       Antitrust Approvals. All waiting periods imposed by any Governmental
Entity or Antitrust Authority in connection with the transactions contemplated
by this Agreement shall have terminated or expired and all authorizations,
approvals, consents or clearances under the Antitrust Laws in connection with
the transactions contemplated by this Agreement shall have been obtained.

 

(f)       No Legal Impediment to Issuance. No Law or Order shall have been
enacted, adopted or issued by any Governmental Entity that prohibits the
implementation of the Plan or the transactions contemplated by this Agreement.

 

45

 

(g)       Representations and Warranties.

 

(i)       Solely to the extent that (a) the Unsubscribed Shares or (b) any
shares of New Common Stock issued to such Commitment Party in satisfaction of
the Commitment Premium are, in either case, issued pursuant to this Agreement in
reliance on Section 4(a)(2) of the Securities Act, the representations and
warranties of the Commitment Parties contained in Sections 5.6, 5.7 and 5.8
shall be true and correct in all material respects on and as of the Closing Date
with the same effect as if made on and as of the Closing Date.

 

(ii)       The representations and warranties of the Commitment Parties
contained in this Agreement (other than those referred to in clause (i) above)
that are qualified by “materiality” or “material adverse effect” or words or
similar import shall be true and correct in all respects on and as of the
Closing Date with the same effect as if made on and as of the Closing Date
(except for such representations and warranties made as of a specified date,
which shall be true and correct in all respects only as of the specified date).

 

(iii)       The representations and warranties of the Commitment Parties
contained in this Agreement (other than those referred to in clause (i) above)
that are not qualified by “materiality” or “material adverse effect” or words or
similar import shall be true and correct in all material respects on and as of
the Closing Date with the same effect as if made on and as of the Closing Date
(except for such representations and warranties made as of a specified date,
which shall be true and correct in all material respects only as of the
specified date).

 

(h)       Covenants. The Commitment Parties shall have performed and complied,
in all material respects, with all of their covenants and agreements contained
in this Agreement and in any other document delivered pursuant to this
Agreement.

 

(i)       Officer’s Certificate. Upon request of the Company, the Debtors shall
have received on and as of the Closing Date a certificate of an executive
officer or other authorized signatory of each of the Commitment Parties
confirming that the conditions set forth in Section 7.3‎(h) and ‎(i) have been
satisfied.

 

Article VIII

INDEMNIFICATION AND CONTRIBUTION

 

Section 8.1 Indemnification Obligations. Following the entry of the Approval
Order, the Company and the other Debtors (the “Indemnifying Parties” and each,
an “Indemnifying Party”) shall, jointly and severally, indemnify and hold
harmless each Commitment Party and its Affiliates, equity holders, members,
partners, general partners, managers and its and their respective
Representatives and controlling persons (each, an “Indemnified Person”) from and
against any and all losses, claims, damages, liabilities and costs and expenses
(other than Taxes of the Commitment Parties except to the extent otherwise
provided for in this Agreement) (collectively, “Losses”) that any such
Indemnified Person may

 

46

 

incur or to which any such Indemnified Person may become subject arising out of
or in connection with this Agreement, the Plan and the transactions contemplated
hereby and thereby, including the Backstop Commitment, the Rights Offering, the
payment of the Commitment Premium or the Termination Fee or the use of the
proceeds of the Rights Offering, or any claim, challenge, litigation,
investigation or proceeding relating to any of the foregoing, regardless of
whether any Indemnified Person is a party thereto, whether or not such
proceedings are brought by the Company, the other Debtors, their respective
equity holders, Affiliates, creditors or any other Person, and reimburse each
Indemnified Person upon demand for reasonable documented (with such
documentation subject to redaction to preserve attorney client and work product
privileges) legal or other third-party expenses incurred in connection with
investigating, preparing to defend or defending, or providing evidence in or
preparing to serve or serving as a witness with respect to, any lawsuit,
investigation, claim or other proceeding relating to any of the foregoing
(including in connection with the enforcement of the indemnification obligations
set forth herein), irrespective of whether or not the transactions contemplated
by this Agreement or the Plan are consummated or whether or not this Agreement
is terminated; provided, that the foregoing indemnity will not, as to any
Indemnified Person, apply to Losses (a) as to a Defaulting Commitment Party, its
Related Parties or any Indemnified Person related thereto, caused by a
Commitment Party Default by such Commitment Party, or (b) to the extent they are
found by a final, non-appealable judgment of a court of competent jurisdiction
to arise from the bad faith, willful misconduct or gross negligence of such
Indemnified Person.

 

Section 8.2 Indemnification Procedure. Promptly after receipt by an Indemnified
Person of notice of the commencement of any claim, challenge, litigation,
investigation or proceeding (an “Indemnified Claim”), such Indemnified Person
will, if a claim is to be made hereunder against the Indemnifying Party in
respect thereof, notify the Indemnifying Party in writing of the commencement
thereof; provided, that (a) the omission to so notify the Indemnifying Party
will not relieve the Indemnifying Party from any liability that it may have
hereunder except to the extent it has been materially prejudiced by such failure
and (b) the omission to so notify the Indemnifying Party will not relieve the
Indemnifying Party from any liability that it may have to such Indemnified
Person otherwise than on account of this Article VIII. In case any such
Indemnified Claims are brought against any Indemnified Person and it notifies
the Indemnifying Party of the commencement thereof, the Indemnifying Party will
be entitled to participate therein, and, at its election by providing written
notice to such Indemnified Person, the Indemnifying Party will be entitled to
assume the defense thereof, with counsel reasonably acceptable to such
Indemnified Person; provided, that if the parties (including any impleaded
parties) to any such Indemnified Claims include both such Indemnified Person and
the Indemnifying Party and based on advice of such Indemnified Person’s counsel
there are legal defenses available to such Indemnified Person that are different
from or additional to those available to the Indemnifying Party, such
Indemnified Person shall have the right to select separate counsel to assert
such legal defenses and to otherwise participate in the defense of such
Indemnified Claims. Upon receipt of notice from the Indemnifying Party to such
Indemnified Person of its election to so assume the defense of such Indemnified
Claims with counsel reasonably acceptable to the Indemnified Person, the
Indemnifying Party shall not be liable to such Indemnified Person for expenses
incurred by such Indemnified Person in connection with the defense thereof or
participation therein (other than reasonable costs of investigation) unless
(i) such Indemnified Person shall have employed separate counsel (in addition to
any local counsel) in connection with the assertion of legal defenses in
accordance

 

47

 

with the proviso to the immediately preceding sentence (it being understood,
however, that the Indemnifying Party shall not be liable for the expenses of
more than one separate counsel representing the Indemnified Persons who are
parties to such Indemnified Claims (in addition to one local counsel in each
jurisdiction in which local counsel is required)), (ii) the Indemnifying Party
shall not have employed counsel reasonably acceptable to such Indemnified Person
to represent such Indemnified Person within a reasonable time after the
Indemnifying Party has received notice of commencement of the Indemnified Claims
from, or delivered on behalf of, the Indemnified Person, (iii) after the
Indemnifying Party assumes the defense of the Indemnified Claims, the
Indemnified Person determines in good faith that the Indemnifying Party has
failed or is failing to defend such claim and provides written notice of such
determination and the basis for such determination, and such failure is not
reasonably cured within ten (10) Business Days of receipt of such notice, or
(iv) the Indemnifying Party shall have authorized in writing the employment of
counsel for such Indemnified Person. Notwithstanding anything herein to the
contrary, the Company and its Subsidiaries shall have sole control over any Tax
controversy or Tax audit and shall be permitted to settle any liability for
Taxes of the Company and its Subsidiaries.

 

Section 8.3 Settlement of Indemnified Claims. In connection with any Indemnified
Claim for which an Indemnified Person is assuming the defense in accordance with
this ‎Article VIII, the Indemnifying Party shall not be liable for any
settlement of any Indemnified Claims effected by such Indemnified Person without
the written consent of the Indemnifying Party (which consent shall not be
unreasonably withheld, conditioned or delayed). If any settlement of any
Indemnified Claims is consummated with the written consent of the Indemnifying
Party or if there is a final judgment for the plaintiff in any such Indemnified
Claims, the Indemnifying Party agrees to indemnify and hold harmless each
Indemnified Person from and against any and all Losses by reason of such
settlement or judgment to the extent such Losses are otherwise subject to
indemnification by the Indemnifying Party hereunder in accordance with, and
subject to the limitations of, this ‎Article VIII. The Indemnifying Party shall
not, without the prior written consent of an Indemnified Person (which consent
shall be granted or withheld, conditioned or delayed in the Indemnified Person’s
sole discretion), effect any settlement of any pending or threatened Indemnified
Claims in respect of which indemnity or contribution has been sought hereunder
by such Indemnified Person unless (i) such settlement includes an unconditional
release of such Indemnified Person in form and substance satisfactory to such
Indemnified Person from all liability on the claims that are the subject matter
of such Indemnified Claims and (ii) such settlement does not include any
statement as to or any admission of fault, culpability or a failure to act by or
on behalf of any Indemnified Person.

 

Section 8.4 Contribution. If for any reason the foregoing indemnification is
unavailable to any Indemnified Person or insufficient to hold it harmless from
Losses that are subject to indemnification pursuant to ‎Section 8.1, then the
Indemnifying Party shall contribute to the amount paid or payable by such
Indemnified Person as a result of such Loss in such proportion as is appropriate
to reflect not only the relative benefits received by the Indemnifying Party, on
the one hand, and such Indemnified Person, on the other hand, but also the
relative fault of the Indemnifying Party, on the one hand, and such Indemnified
Person, on the other hand, as well as any relevant equitable considerations. It
is hereby agreed that the relative benefits to the Indemnifying Party, on the
one hand, and all Indemnified Persons, on the other hand, shall be deemed to be
in the same proportion as (a) the total value received or

 

48

 

proposed to be received by the Company pursuant to the issuance and sale of the
Unsubscribed Shares in the Rights Offering contemplated by this Agreement and
the Plan bears to (b) the Commitment Premium paid or proposed to be paid to the
Commitment Parties. The Indemnifying Parties also agree that no Indemnified
Person shall have any liability based on their comparative or contributory
negligence or otherwise to the Indemnifying Parties, any Person asserting claims
on behalf of or in right of any of the Indemnifying Parties, or any other Person
in connection with an Indemnified Claim.

 

Section 8.5 Treatment of Indemnification Payments. All amounts paid by an
Indemnifying Party to an Indemnified Person under this ‎Article VIII shall, to
the extent permitted by applicable Law, be treated as adjustments to the Per
Share Purchase Price for all Tax purposes. The provisions of this ‎Article VIII
are an integral part of the transactions contemplated by this Agreement and
without these provisions the Commitment Parties would not have entered into this
Agreement. The Approval Order shall provide that the obligations of the Company
under this ‎Article VIII shall constitute allowed administrative expenses of the
Debtors’ estate under sections 503(b) and 507 of the Bankruptcy Code and are
payable without further Order of the Bankruptcy Court, and that the Company may
comply with the requirements of this ‎Article VIII without further Order of the
Bankruptcy Court.

 

Section 8.6 No Survival. All representations, warranties, covenants and
agreements made in this Agreement shall not survive the Closing Date except for
covenants and agreements that by their terms are to be satisfied after the
Closing Date, which covenants and agreements shall survive until satisfied in
accordance with their terms.

 

Article IX

TERMINATION

 

Section 9.1 Consensual Termination. This Agreement may be terminated and the
transactions contemplated hereby may be abandoned at any time prior to the
Closing Date by mutual written consent of the Company and the Requisite
Commitment Parties.

 

Section 9.2 Automatic Termination. Notwithstanding anything to the contrary in
this Agreement, following the commencement of the Chapter 11 Cases and unless
and until there is an unstayed Order of the Bankruptcy Court providing that the
giving of notice under and/or termination of this Agreement in accordance with
its terms is not prohibited by the automatic stay imposed by section 362 of the
Bankruptcy Code, and except as otherwise provided in this Section 9.2, at which
point this Agreement may be terminated by the Requisite Commitment Parties upon
written notice to the Company upon the occurrence of any of the following
events, this Agreement shall terminate automatically without any further action
or notice by any Party at 5:00 p.m., New York City time on the fifth Business
Day following the occurrence of any of the following events; provided that the
Requisite Commitment Parties may waive such termination or extend any applicable
dates in accordance with ‎Section 10.7:

 

(a)       the Closing Date has not occurred by 11:59 p.m., New York City time on
the date that is 119 days after the Petition Date (as it may be extended
pursuant to this ‎Section 9.2(a) or ‎Section 2.3(a), the “Outside Date”), unless
prior thereto the Effective Date occurs and

 

49

 

the Rights Offering has been consummated; provided, that the Outside Date may be
extended with the prior written consent of the Requisite Commitment Parties;

 

(b)       the obligations of the Consenting Noteholders under the Restructuring
Support Agreement are terminated in accordance with the terms of the
Restructuring Support Agreement;

 

(c)       the Company, any of the other Debtors or any other Commitment Party
files any motion, application or adversary proceeding (or any of the Company,
any of the other Debtors or a Consenting Noteholder supports any such motion,
application, or adversary proceeding filed or commenced by any third party) (A)
challenging the validity, enforceability, perfection, or priority of, or seeking
avoidance or subordination of the Note Claims, or (B) asserting any other cause
of action against and/or with respect or relating to such claims;

 

(d)       (i) the Company or the other Debtors shall have breached any
representation, warranty, covenant or other agreement made by the Company or the
other Debtors in this Agreement or any such representation or warranty shall
have become inaccurate and such breach or inaccuracy would, individually or in
the aggregate, cause a condition set forth in Sections ‎7.1(k), ‎(l), or
‎Section 7.1(m) not to be satisfied, (ii) the Commitment Parties shall have
delivered written notice of such breach or inaccuracy to the Company, (iii) such
breach or inaccuracy is not cured by the Company or the other Debtors by the
tenth (10th) Business Day after receipt of such notice, and (iv) as a result of
such failure to cure, any condition set forth in Sections ‎7.1(k), ‎(l), or
‎Section 7.1(m) is not capable of being satisfied; provided that this Agreement
shall not terminate automatically pursuant to this Section 9.2(d) if the
Commitment Parties are then in willful or intentional breach of this Agreement.

 

(e)       any Law or final and non-appealable Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Plan or the Rights Offering or the transactions contemplated by this
Agreement or the other Transaction Agreements, and, by the tenth (10th) Business
Day after such Law or final and non-appealable Order shall have been enacted,
adopted or issued, no relief has been obtained allowing consummation of the
Rights Offering or the transactions contemplated by this Agreement and the other
Transaction Agreements in a manner that (i) does not prevent or diminish in a
material way compliance with the terms of the Plan and this Agreement, or (ii)
is reasonably acceptable to the Requisite Commitment Parties;

 

(f)       (i) the Bankruptcy Court approves or authorizes an Alternative
Transaction; or (ii) the Company or any of its Subsidiaries enters into any
Contract providing for the consummation of any Alternative Transaction or files
any motion or application seeking authority to propose, join in or participate
in the formation of, any actual or proposed Alternative Transaction;

 

(g)       the Company or any other Debtor (i) amends or modifies, or files a
pleading seeking authority to amend or modify, the Definitive Documentation in a
manner that is materially inconsistent with this Agreement; (ii) suspends or
revokes the Transaction Agreements; or (iii) publicly announces its intention to
take any such action listed in sub-clauses (i) and (ii) of this subsection; or

 

50

 

(h)       either of the Approval Order or the Confirmation Order is terminated,
reversed, stayed, dismissed, vacated, or reconsidered, or any such Order is
modified or amended after entry without the prior written consent of the
Requisite Commitment Parties;

 

Section 9.3 Termination by the Company.

 

This Agreement may be terminated by the Company upon written notice to each
Commitment Party upon the occurrence of any of the following events, subject to
the rights of the Company to fully and conditionally waive, in writing, on a
prospective or retroactive basis the occurrence of such event:

 

(a)       any Law or final and non-appealable Order shall have been enacted,
adopted or issued by any Governmental Entity that prohibits the implementation
of the Plan or the Rights Offering or the transactions contemplated by this
Agreement or the other Transaction Agreements, and, by the tenth (10th) Business
Day after such Law or final and non-appealable Order shall have been enacted,
adopted or issued, no relief has been obtained allowing consummation of the
Rights Offering or the transactions contemplated by this Agreement and the other
Transaction Agreements in a manner that (i) does not prevent or diminish in a
material way compliance with the terms of the Plan and this Agreement, or (ii)
is reasonably acceptable to the Requisite Commitment Parties;

 

(b)       subject to the right of the Commitment Parties to arrange a Commitment
Party Replacement in accordance with ‎Section 2.3(a) (which will be deemed to
cure any breach by the replaced Commitment Party pursuant to this subsection
(b)), (i) any Commitment Party shall have breached any representation, warranty,
covenant or other agreement made by such Commitment Party in this Agreement or
any such representation or warranty shall have become inaccurate and such breach
or inaccuracy would, individually or in the aggregate, cause a condition set
forth in ‎Section 7.3(g) or ‎Section 7.3(h) not to be satisfied, (ii) the
Company shall have delivered written notice of such breach or inaccuracy to such
Commitment Party, (iii) such breach or inaccuracy is not cured by such
Commitment Party by the tenth (10th) Business Day after receipt of such notice,
and (iv) as a result of such failure to cure, any condition set forth in
‎Section 7.3(g) or ‎Section 7.3(h) is not capable of being satisfied; provided,
that the Company shall not have the right to terminate this Agreement pursuant
to this ‎Section 9.3(b) if it is then in willful or intentional breach of this
Agreement;

 

(c)       the Company or any of its Subsidiaries determines, after receiving
advice from counsel, that proceeding with the Restructuring Transactions
(including, without limitation, the Plan or solicitation of the Plan) would be
inconsistent with the exercise of the fiduciary duties of the board of directors
or analogous governing body of the Company or such Subsidiary; provided, that,
concurrently with such termination, the Company pays the Termination Fee
pursuant to Section 9.4(b)(ii);

 

(d)       the Restructuring Support Agreement is terminated in accordance with
its terms; or

 

(e)       the Closing Date has not occurred by the Outside Date (as the same may
be extended pursuant to Section 9.2(a) or Section 2.3(a)), unless prior thereto
the Effective Date

 

51

 

occurs and the Rights Offering has been consummated; provided, that the Company
shall not have the right to terminate this Agreement pursuant to this Section
9.3‎(e) if it is then in willful or intentional breach of this Agreement;

 

Section 9.4 Effect of Termination.

 

(a)       Upon termination of this Agreement pursuant to this ‎Article IX, this
Agreement shall forthwith become void and there shall be no further obligations
or liabilities on the part of the Parties; provided, that (i) the obligations of
the Debtors to pay the Expense Reimbursement pursuant to ‎Article III, to
satisfy their indemnification obligations pursuant to Article VIII and to pay
the Termination Fee pursuant to ‎Section 9.4(b) shall survive the termination of
this Agreement and shall remain in full force and effect, in each case, until
such obligations have been satisfied, (ii) the provisions set forth in this
‎Section 9.4 and ‎Article X shall survive the termination of this Agreement in
accordance with their terms and (iii) subject to ‎Section 10.10, nothing in this
‎Section 9.4 shall relieve any Party from liability for its gross negligence or
any willful or intentional breach of this Agreement. For purposes of this
Agreement, “willful or intentional breach” means a breach of this Agreement that
is a consequence of an act undertaken by the breaching party with the knowledge
that the taking of such act would, or would reasonably be expected to, cause a
breach of this Agreement.

 

(b)       Upon termination of this Agreement pursuant to this Article IX (other
than pursuant to (i) Section 9.2(b) (but solely to the extent the Restructuring
Support Agreement is terminated as a result of a breach thereof by the
Commitment Parties), (ii) Section 9.3(b) or (iii) Section 9.3(d) (but solely to
the extent the Restructuring Support Agreement is terminated as a result of a
breach thereof by the Commitment Parties), the Debtors shall pay the Termination
Fee to the Commitment Parties or their designees based upon their respective
Backstop Commitment Percentages on the date of payment, by wire transfer of
immediately available funds to such accounts as the Requisite Commitment Parties
may designate on or prior to the second (2nd) Business Day following such
termination; provided, that if the Debtors shall terminate this Agreement
pursuant to Section 9.3(c), then the Debtors shall pay the Termination Fee, in
cash, concurrently with such termination. For the avoidance of doubt, if the
Termination Fee becomes payable, the Debtors shall have no obligation to pay the
Commitment Premium, and the Commitment Premium shall cease to be an allowed
administrative expense of the Debtors’ estate under sections 503(b) and 507 of
the Bankruptcy Code.

 

To the extent that all amounts due in respect of the Termination Fee pursuant to
this ‎Section 9.4(b) have actually been paid by the Debtors to the Commitment
Parties in connection with a termination of this Agreement, the Commitment
Parties shall not have any additional recourse against the Debtors for any
obligations or liabilities relating to or arising from this Agreement, except
for liability for gross negligence or willful or intentional breach of this
Agreement pursuant to ‎Section 9.4(a). Except as set forth in this ‎Section
9.4(b), the Termination Fee shall not be payable upon the termination of this
Agreement. The Termination Fee shall, pursuant to the Approval Order, constitute
allowed administrative expenses of the Debtors’ estate under sections 503(b)
and 507 of the Bankruptcy Code.

 

52

 

Article X

GENERAL PROVISIONS

 

Section 10.1 Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be deemed given if delivered
personally, sent via electronic facsimile (with confirmation), mailed by
registered or certified mail (return receipt requested) or delivered by an
express courier (with confirmation) to the Parties at the following addresses
(or at such other address for a Party as may be specified by like notice):

 

(a)       If to the Company or any of the other Debtors:

 

  Bonanza Creek Energy, Inc.  

  Attn: Skip Marter   410 17th Street, Suite 1400   Denver, Colorado 80202

  Tel: (720) 440-6100   Email:

smarter@bonanzacrk.com

 

 

With a copy to:

 

  Davis Polk & Wardwell LLP

  Attn: Brian M. Resnick     Daniel M. Silberger

  450 Lexington Avenue   New York, New York 10017

  Tel: (212) 450-3288   Fax: (212) 701-6288

  Email: brian.resnick@davispolk.com     daniel.silberger@davispolk.com

 

(b)       If to the Commitment Parties:

 

To each Commitment Party at the addresses or e-mail addresses set forth below
the Commitment Party’s signature page to this Agreement.

 

53

 



With a copy to:

 

  Kirkland & Ellis LLP  

  Attn: Steven Serajeddini   300 North LaSalle   Chicago, IL 60654

  Tel: (312) 862-2000   Fax: (312) 862-2200

  Email: steven.serajeddini@kirkland.com         Kirkland & Ellis LLP

  Attn: Edward Sassower     Richard Aftanas

  601 Lexington Avenue   New York, NY 10022

  Tel: (212) 446-4800   Fax: (212) 446-4900

  Emails: edward.sassower@kirkland.com     richard.aftanas@kirkland.com

 

Section 10.2 Assignment; Third Party Beneficiaries. Neither this Agreement nor
any of the rights, interests or obligations under this Agreement shall be
assigned by any Party (whether by operation of Law or otherwise) without the
prior written consent of the Company and the Requisite Commitment Parties, other
than an assignment by a Commitment Party expressly permitted by ‎Section 2.3 or
‎2.6 and any purported assignment in violation of this ‎Section 10.2 shall be
void ab initio. Except as provided in ‎Article VIII with respect to the
Indemnified Persons, this Agreement (including the documents and instruments
referred to in this Agreement) is not intended to and does not confer upon any
Person any rights or remedies under this Agreement other than the Parties.

 

Section 10.3 Prior Negotiations; Entire Agreement.

 

(a)       This Agreement (including the agreements attached as Exhibits to and
the documents and instruments referred to in this Agreement) constitutes the
entire agreement of the Parties and supersedes all prior agreements,
arrangements or understandings, whether written or oral, among the Parties with
respect to the subject matter of this Agreement, except that the Parties hereto
acknowledge that any confidentiality agreements heretofore executed among the
Parties and the Restructuring Support Agreement (including the Restructuring
Term Sheet) will each continue in full force and effect.

 

(b)       Notwithstanding anything to the contrary in the Plan (including any
amendments, supplements or modifications thereto) or the Confirmation Order (and
any amendments, supplements or modifications thereto) or an affirmative vote to
accept the Plan submitted by any Commitment Party, nothing contained in the Plan
(including any amendments, supplements or modifications thereto) or Confirmation
Order (including any amendments, supplements or modifications thereto) shall
alter, amend or modify the rights of the Commitment

 

54

 

Parties under this Agreement unless such alteration, amendment or modification
has been made in accordance with ‎Section 10.7.

 

Section 10.4 Governing Law; Venue. This Agreement shall be governed by, and
construed in accordance with, the laws of the State of New York, without regard
to such state’s choice of law provisions which would require the application of
the law of any other jurisdiction. By its execution and delivery of this
Agreement, each Party irrevocably and unconditionally agrees for itself that any
legal action, suit, or proceeding against it with respect to any matter arising
under or arising out of or in connection with this Agreement or for recognition
or enforcement of any judgment rendered in any such action, suit, or proceeding,
may be brought in the United States District Court for the Southern District of
New York, and by executing and delivering this Agreement, each of the Parties
irrevocably accepts and submits itself to the exclusive jurisdiction of such
court, generally and unconditionally, with respect to any such action, suit or
proceeding. Notwithstanding the foregoing consent to New York jurisdiction, if
the Chapter 11 Cases are commenced, each Party agrees that the Bankruptcy Court
shall have exclusive jurisdiction of all matters arising out of or in connection
with this Agreement. By executing and delivering this Agreement, and upon
commencement of the Chapter 11 Cases, each of the Parties irrevocably and
unconditionally submits to the personal jurisdiction of the Bankruptcy Court
solely for purposes of any action, suit, proceeding, or other contested matter
arising out of or relating to this Agreement, or for recognition or enforcement
of any judgment rendered or order entered in any such action, suit, proceeding,
or other contested matter. THE PARTIES HEREBY AGREE THAT MAILING OF PROCESS OR
OTHER PAPERS IN CONNECTION WITH ANY SUCH ACTION OR PROCEEDING TO AN ADDRESS
PROVIDED IN WRITING BY THE RECIPIENT OF SUCH MAILING, OR IN SUCH OTHER MANNER AS
MAY BE PERMITTED BY LAW, SHALL BE VALID AND SUFFICIENT SERVICE THEREOF AND
HEREBY WAIVE ANY OBJECTIONS TO SERVICE ACCOMPLISHED IN THE MANNER HEREIN
PROVIDED.

 

Section 10.5 Waiver of Jury Trial. EACH PARTY HEREBY WAIVES ALL RIGHTS TO TRIAL
BY JURY IN ANY JURISDICTION IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE AMONG THE PARTIES UNDER THIS AGREEMENT, WHETHER IN CONTRACT, TORT OR
OTHERWISE.

 

Section 10.6 Counterparts. This Agreement may be executed in any number of
counterparts, all of which will be considered one and the same agreement and
will become effective when counterparts have been signed by each of the Parties
and delivered to each other Party (including via facsimile or other electronic
transmission), it being understood that each Party need not sign the same
counterpart.

 

55

 

Section 10.7 Waivers and Amendments; Rights Cumulative; Consent. This Agreement
may be amended, restated, modified or changed only by a written instrument
signed by the Company and the Requisite Commitment Parties; provided, that (a)
any Commitment Party’s prior written consent shall be required for any amendment
that would, directly or indirectly: (i) modify such Commitment Party’s Backstop
Commitment Percentage, (ii) increase the Per Share Purchase Price to be paid in
respect of the Unsubscribed Shares, (iii) increase the Rights Offering Amount,
(iv) increase the number of Rights Offering Shares, or (v) have a materially
adverse and disproportionate effect on such Commitment Party; and (b) the prior
written consent of each Commitment Party that was an original signatory hereto
that is still a Commitment Party as of such date of amendment shall be required
for any amendment to the definition of “Requisite Commitment Parties”.
Notwithstanding the foregoing, Schedule 1 shall be revised as necessary without
requiring a written instrument signed by the Company and the Requisite
Commitment Parties to reflect changes in the composition of the Commitment
Parties and Backstop Commitment Percentages as a result of Transfers permitted
in accordance with the terms and conditions of this Agreement. The terms and
conditions of this Agreement (other than the conditions set forth in
Sections ‎7.1 and ‎7.3, the waiver of which shall be governed solely by ‎Article
VII) may be waived (A) by the Debtors only by a written instrument executed by
the Company and (B) by the Requisite Commitment Parties only by a written
instrument executed by the Requisite Commitment Parties. No delay on the part of
any Party in exercising any right, power or privilege pursuant to this Agreement
will operate as a waiver thereof, nor will any waiver on the part of any Party
of any right, power or privilege pursuant to this Agreement, nor will any single
or partial exercise of any right, power or privilege pursuant to this Agreement,
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege pursuant to this Agreement.

 

Section 10.8 Headings. The headings in this Agreement are for reference purposes
only and will not in any way affect the meaning or interpretation of this
Agreement.

 

Section 10.9 Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the Parties shall be entitled to an injunction or
injunctions without the necessity of posting a bond to prevent breaches of this
Agreement or to enforce specifically the performance of the terms and provisions
hereof, in addition to any other remedy to which they are entitled at law or in
equity. Unless otherwise expressly stated in this Agreement, no right or remedy
described or provided in this Agreement is intended to be exclusive or to
preclude a Party from pursuing other rights and remedies to the extent available
under this Agreement, at law or in equity.

 

Section 10.10 Damages. Notwithstanding anything to the contrary in this
Agreement, none of the Parties will be liable for, and none of the Parties shall
claim or seek to recover, any punitive, special, indirect or consequential
damages or damages for lost profits.

 

Section 10.11 No Reliance. No Commitment Party or any of its Related Parties
shall have any duties or obligations to the other Commitment Parties in respect
of this Agreement, the Plan or the transactions contemplated hereby or thereby,
except those expressly set forth herein. Without limiting the generality of the
foregoing, (a) no Commitment Party or

 

56

 

any of its Related Parties shall be subject to any fiduciary or other implied
duties to the other Commitment Parties, (b) no Commitment Party or any of its
Related Parties shall have any duty to take any discretionary action or exercise
any discretionary powers on behalf of any other Commitment Party, (c) no
Commitment Party or any of its Related Parties shall have any duty to the other
Commitment Parties to obtain, through the exercise of diligence or otherwise, to
investigate, confirm, or disclose to the other Commitment Parties any
information relating to the Company or any of its Subsidiaries that may have
been communicated to or obtained by such Commitment Party or any of its
Affiliates in any capacity, (d) no Commitment Party may rely, and confirms that
it has not relied, on any due diligence investigation that any other Commitment
Party or any Person acting on behalf of such other Commitment Party may have
conducted with respect to the Company or any of its Affiliates or any of their
respective securities, and (e) each Commitment Party acknowledges that no other
Commitment Party is acting as a placement agent, initial purchaser, underwriter,
broker or finder with respect to its Unsubscribed Shares or Backstop Commitment
Percentage of its Backstop Commitment.

 

Section 10.12 Publicity. At all times prior to the Closing Date or the earlier
termination of this Agreement in accordance with its terms, the Company and the
Commitment Parties shall consult with each other prior to issuing any press
releases (and provide each other a reasonable opportunity to review and comment
upon such release) or otherwise making public announcements with respect to the
transactions contemplated by this Agreement, it being understood that nothing in
this ‎Section 10.12 shall prohibit any Party from filing any motions or other
pleadings or documents with the Bankruptcy Court in connection with the Chapter
11 Cases.

 

Section 10.13 Settlement Discussions. This Agreement and the transactions
contemplated herein are part of a proposed settlement of a dispute between the
Parties. Nothing herein shall be deemed an admission of any kind. Pursuant to
Section 408 of the U.S. Federal Rules of Evidence and any applicable state rules
of evidence, this Agreement and all negotiations relating thereto shall not be
admissible into evidence in any Legal Proceeding, except to the extent filed
with, or disclosed to, the Bankruptcy Court in connection with the Chapter 11
Cases (other than a Legal Proceeding to approve or enforce the terms of this
Agreement).

 

Section 10.14 No Recourse. Notwithstanding anything that may be expressed or
implied in this Agreement, and notwithstanding the fact that certain of the
Parties may be partnerships or limited liability companies, each Party
covenants, agrees and acknowledges that no recourse under this Agreement or any
documents or instruments delivered in connection with this Agreement shall be
had against any Party’s Affiliates, or any of such Party’s Affiliates’ or
respective Related Parties in each case other than the Parties to this Agreement
and each of their respective successors and permitted assignees under this
Agreement, whether by the enforcement of any assessment or by any legal or
equitable proceeding, or by virtue of any applicable Law, it being expressly
agreed and acknowledged that no personal liability whatsoever shall attach to,
be imposed on or otherwise be incurred by any of the Related Parties, as such,
for any obligation or liability of any Party under this Agreement or any
documents or instruments delivered in connection herewith for any claim based
on, in respect of or by reason of such obligations or liabilities or their
creation; provided, however, nothing in this ‎Section 10.14 shall relieve or
otherwise limit the liability of any Party hereto or any of their

 

57

 

respective successors or permitted assigns for any breach or violation of its
obligations under this Agreement or such other documents or instruments.  For
the avoidance of doubt, prior to the Effective Date, none of the Parties will
have any recourse, be entitled to commence any proceeding or make any claim
under this Agreement or in connection with the transactions contemplated hereby
except against any of the Parties or their respective successors and permitted
assigns, as applicable.

 

[Signature Pages Follow]

 

58

 

IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first above written.

 

 





      Bonanza Creek Energy, Inc.                                                
                By: /s/ Richard Carty           Name: Richard Carty          
Title: President and Chief Executive Officer                

 

 

 

 

 

 

 

 



[Signature Page to Backstop Commitment Agreement]











 

 

 



 

 